 BLUE SQUARE IIBlue Square II, Inc,Energy Sales II, Inc,and En-erhaul II, IncandUnitedMine Workers ofAmericaCase 10-CA-22891February 28, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 24, 1988, Administrative Law JudgeRichard J Linton issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions2 and to adopt the recommended Orderas modified 3iThe Respondent has excepted to some of the judge s credibility findrags The Board s establishedpolicyisnot to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has not filed exceptions to thejudge s findings thatthe Respondent violated Sec 8(a)(1) of the Act by coercively interrogating and threatening employees with plant closure and threatening employees with discharge and the General Counsel has not excepted to thejudge s dismissals of complaint allegationsWe correctthe following inadvertent errors of the judge which do notaffect his conclusions In sec III C 2 a par 5 of his decision the judgeinadvertently omitted the end of a sentence In sec III C 4 a par 8 ofhis decision the judgeincorrectlyidentifies Samons as Bicknell In secIII C 5 a par 3 of his decision the judge incorrectly identifies the Respondent as Richardson In sec III C 5 b par 23 of his decision thejudge incorrectly identifies Respondent as Richardson In sec III C 5 cpar 6 of his decision thejudge twice incorrectly identifies RichardsonasMeeksThe Respondent and the General Counsel stipulated and we find thatthe Respondent s operations managers are supervisors within the meaningof Sec 2(11) of the Act2 The recordsupports the judge s finding that the Respondent evaluated its drivers safety records byassigninga point value for moving violations and accidents and that the Respondents regular practice was to request motor vehicle reports (MVRs) from the State s public safety department for all its drivers twice each year The record further supportsthe judge s finding that the Respondent accelerated its MVR request inorder to disguise its decision to discharge Richardson in retaliation for histestimony at the representation hearing but that the Respondent pursuant to itsregularpracticewould have requested MVRs for all its driversat a later date and that that request would have resulted in Richardson slawful discharge for unsafe drivingWe agree with the judge s decisionto leave to the compliance stage of the proceeding determination of thespecific date when the Respondent would have made its regular MVRrequest3We shall modify the judge s decision to add the standard Board reinstatement remedy for King s dischargeWe do not agree with the Respondent s contention that the record conclusively establishes that Kingcannot be reinstated to his former position and that the Respondent hasno substantially equivalent positionsWe instead leave to compliance adetermination of whether King may legally resume his position with theRespondent and if not whether a substantially equivalent position existsSee generallyDean General Contractors285 NLRB 573 (1987)We shall also conform the judge s recommended Order and noticewith his findings and conclusions regarding the unlawful discharges of29ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Blue Square II, Inc, Energy Sales II,Inc, and Enerhaul II, Inc, Sumiton, Alabama, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified1Insert the following as paragraph 1(b) and re-letter the subsequent paragraph"(b)Discharging or otherwise discriminatingagainstemployees for supporting UnitedMineWorkers of America or any other union or forgiving testimony before the National Labor Rela-tions Board "2 Substitute the following for paragraph 2(a)"(a)Offer Larry E King immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other benefits resulting from his discharge, in the manner setforth in the remedy section of the judge's decisionIf no such position is available, then make himwhole until such time that he obtains substantiallyequivalent employment elsewhere "3Substitute the attached notice for that of theadministrative law judgeKing and Richardsonby requiringthe Respondent to cease and desistfromdischarging or otherwise discriminating against employees for supporting UnitedMineWorkers of America or any other union or forgiving testimonybeforethe NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activities293 NLRB No 5 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT coercively question you aboutyour union support or activitiesWE WILL NOT threaten you with plant closure ordischarge should you join or support United MineWorkers of America or any other unionWE WILL NOT discharge or otherwise discnminate againstany of you for supporting United MineWorkers of America or any other union or forgiving testimony before the National Labor Rela-tions BoardWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Larry E King immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and we willmake him whole for any loss of earnings and otherbenefits resulting from his discharge, less any netinterim earnings, plus interest If no such position isavailable, as determined at the compliance stage,then WE WILL make him whole until such time thathe obtains substantially equivalent employmentelsewhereWE WILL make whole Jimmy Allen Richardsonfor any loss of earnings and other benefits resultingfrom his discharge, less any net interim earnings,plus interest, from the date of his discharge untilthe date, to be determined at the compliance stage,that he would have been discharged because of hisdriving recordWE WILL notify Larry E King and Jimmy AllenRichardson in writing that we have removed fromour files any reference to their discharges and thatthe discharges will not be used against them in anywayBLUE SQUARE II, INC, ENERGYSALES II, INC, AND ENERHAUL, II,INCE Walter Bowman III Esq ,for the General CounselHarry L Hopkins Esq (Lange Simpson Robinson &Somerville)of BirminghamAlabama for the RespondentRobert Webb,of Birmingham, Alabama, for the ChargingPartyDECISIONSTATEMENT OF THE CASERICHARD J LINTON Administrative Law Judge Thisisa discharge case The General Counsel alleges Respondent unlawfully fired two of its drivers (Larry EKing and Ricky Farris) because they supported theUnited Mine Workers of America and that Respondentunlawfully fired two other drivers (James D Samonsand Jimmy Allen Richardson) because they testified aswitnesses for the Union on 4 August 1987, at a representation hearing in Case 10-RC-13532 I find merit as toKing(but order a conditional remedy) and to Richardson (but I order a make whole remedy only as to Richardson), and I dismiss the complaint as to Farris andSamonsThis case was tried beforeme inBirmingham, Alabama,on 17-18 February 1988 pursuant to the 27 November 1987 complaint issued by the General Counsel ofthe National Labor Relations Board through the ActingRegional Director for Region 10 of the Board The complaint is based on a charge filed 29 September 1987, andsubsequently amended, by UnitedMineWorkers ofAmerica (UMW, Union, or Charging Party) against BlueSquare IIInc (Blue Squareor BSI), Energy Sales II,Inc (Energy Sales or ESI), and Enerhaul II, Inc (Enerhaul) (singly or collectively, Respondent) iIn the complaint the General Counsel alleges that theRespondent violated Section 8(a)(1) of the Act by seveninstances of interrogation, threats, and surveillance fromabout mid July to about mid October, and Section 8(a)(3)of the Act by discharging Ricky Farris on 3 August andLarry King on 5 August and Section 8(a)(4) of the Actby discharging James D Samons on 6 August andJimmy Allen Richardson on 10 August 1987By its answer Respondent admits certain factual mattern,deniesviolating the Act and pleads certain affirmstive defensesOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel2 and the Respondent, I make the followingFINDINGS OF FACTIJURISDICTIONEach Respondent is an Alabama corporation, has anoffice in Alabama and hauls coal intrastate for coal companiesDuring the past 12 months each Respondent received gross revenue of at least $50 000 from such coalhauling business from firms each of whom in turn soldcoal valued at $50,000 or more to entities outside theState of Alabama (1 8-10) 3 Respondent admits and Ifind, that each Respondentisanemployer within themeaning of Section 2(2), (6), and (7) of the ActIILABOR ORGANIZATION INVOLVEDRespondent admits and I find that the Union is alabor organization within themeaningof Section 2(5) ofthe ActAll dates are for 1987 unless otherwise indicatedzCounsel for the General Counsel alsosubmitteda proposed order andnotice to employees9 References to the two volume transcript of testimony are by volumeand page BLUE SQUARE II31IIITHE ALLEGED UNFAIR LABOR PRACTICESA Background1Corporate structureStipulating for the purpose of this proceeding the parties agree that BSI ESI,and Enerhaul constitute a singleemployer(18)JimWatkins is chairman of the threecompanies,and Danny Gilliland is president(1180-181)Frank Meeks functions both as general manager of thethree firms(2 537)and also as operations manager, orroad boss, 'of Blue Square(2 363,542)Gene Crouse isthe operations manager (road boss)at ESI and Glenn ABicknell holds that position at Enerhaul (2 414)Meekstestified that Respondent employs 15 employees all drivers,at each of these firms and that occasionally Respondent hires casualsNo clericals are employed because that work is contractedoutMeekstestified (2 578-579)ApparentlythecontractorisTruckMaintenanceInc (TMI),forMeeks testified TMI maintains the personnel records for the three firms(2 557)Although thematter is not developed, TMI apparently is a corporaterelative of the three other firms In Case10-RC-13532(which I shall discuss in more detail momentarily) the 15September Decision and Direction of Election of the RegionalDirector describes BSIESI,and Enerhaul asbeing under common ownership with the same presidentand board of directors and with the daily administrativeoperation of the facilities of the three firms being handled by TMIwhich also performs the maintenance onand repair of their trucksAll agree the trucks are color coded That is, thetrucks of one company are painted in blue those of another red and the third grayDriver LarryKing, one ofthe alleged discnmmatees,testified trucks of BSI areblue, those of ESI are red, and those of Enerhaul aregray (1 43 68)However Dee Allen a former driverwho testified for the General Counsel, testified Enerhaul's trucks are red(1150)King testified with morespecificity and I credit his description of the color designationsAs mentioned earlier Respondent hauls coal for coalcompaniesRespondents primary customer the sourceof its main income is DrummondCoal Company (1 36100, 102)Meeks testified he began working for the predecessorBSI in April1976LaterESI was created and Enerhaulwas the third one to be formedThe currentowners purchased the predecessors in November 1986 and that iswhen the II was added after the names (2 538-539)Theonly history of collective bargaining appears to havebeen at ESIThe current organizing campaign grew from conversations among some of the drivers beginning about 6 July1987Driver Larry King testified that around that datehe and some of the drivers began discussing the idea ofhaving the UMW represent the drivers King obtainedcards and began collecting signatures (1 37-38)TheUnion held its first organizational meeting with the employees on 18 July and the second on 2 August (1 38,49) Between those meetings the Union on 21 July fileda petition for an election in Case 10-RC-13532 seekingto represent all drivers employed (in a systemwide singleunit) by BSI, ESI, and Enerhaul in Walker and JeffersonCounties, Alabama (G C Exh 9)A hearing on the petition was conducted 4 August(1 31)At the representation hearing two drivers testifiedfor the Union, Jimmy A Richardson and James DSamons (1 179 215) Meeks testified that Respondent didnot conduct a formal countercampaign to the Union s organizing drive (2 546)The General Counsel alleges that Samons was discharged 6 August and Richardson on 10 August becausethey so testified, and that Respondent violated Section8(a)(4) and (1) of the Act by discharging them for thatreason In the meantime Respondent, the General Counsel alleges violated Section 8(a)(3) and (1) of the Act bydischarging drivers Ricky A Farris on 3 August andLarry King on 5 AugustOn 15 September the Regional Director issued his Decision and Direction of Election in Case 10-RC-13532(G C Exh 10) Respondent requested review which theBoard denied by its Order of 14 October (R Exh 24) Ina Board supervised election the following day, 15 October, the votes were 26 no 15 yes, with 10 challengedballots being insufficient to affect the results Presumablya certification of results issued thereafterThus theUnion lost the electionB The Allegationsof InterferenceRestraint andCoercion1IntroductionThe complaint contains seven allegations of interference restraint and coercionTwo concern GeneralManager Frank Meeks on 15 July when it is alleged heunlawfully interrogated an employee and threatened thatRespondent would close its facility if the employees supported the UnionESIOperationsManagerGene Crouse allegedlythreatened discharge on 24 July, interrogated employeeson 26 July and on 14 October (the Miller Steam Plantincidents) threatened employees with reprisals bodilyharm, and, with Enerhaul Operations Manager GlennBicknell, surveilled the union activity of employees2 Collective bargaining historyMeeks testified former owner Gilmore recognized theUnion around 1976 or 1977 based on a card checkThereafter (presumably during contract negotiations) astrike ensuedThe strike was unsuccessful because ESIwas able to continue operation of its trucks with replacement drivers (2 541-542 604-606) The Union apparentlynever obtained a collective bargaining agreement2 Frank MeeksLarry King was one of Respondents drivers I willsummarizehis employment history in more detail when Itreat his dischargeOn 15 July King arrived at the TMI facility to have aflat repairedMeeksmaintainsan office at TMI in SumitonAlabama (140)As an atlas reflects Sumiton is 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout 25 miles northwest of Birmingham King testifiedthatwhile he was at TMI,Meeks called him into hisoffice (143)Meeks askedLarrywhat is this that Ihear with you trying to get a union up over there at thegray trucks9StallingKing asked what Meeks was talking aboutMeeks said one of the drivers of the graytrucks(Enerhaul)had reported such information toMeeks that morningFrank,Ipersonally have nottalkedwith no union representativeKing responded(1 43, 94, 95)Among his comments Meeks stated he wanted Kingand the others to know that if they went union Drummond would fire all the trucks, and in that event thecompanywould have no alternative but to change thename of the company and to reopen under a differentnameMeeks also said the company could switch fromdump trucks to flatbed trucks4A definite change wouldbe in store if the employees voted in a union Meeks saidMeeks added that at one time the drivers had brought ina union at Energy Sales,that the then owners had threatened to close the plant,and that somewhere along theway the company found a way to avoid signing a unionagreementThisMeeks said,would be the same procedure the companies would use here if necessary(1 43-4496-102)As they walked out of the office King repeated he hadnot personally spoken with a union representativeMeekscommented he had rehired King(inMarch 1987), thatKing was a good employee,and Meeks really could notbelieve the report about King If anyone had started itMeeks added,itwas James Samons(144)Meeks wentone way and King the otherAs King walked back to the shop he met driver RogerCain who has the CB handle of Johnny RebWellReb, you were rightKing remarkedSomebody s a]ready squealed on me just like you said they would(144-45)Respondent objected to this as hearsay and onthe basis Cain is not a supervisor of Respondent I giveweight to the evidence of Kings remark to Cain, aremark occurring only moments after King had emergedfrom his conversation with Meeks as merely corroborative of King s testimony about his office conversationwith MeeksMeeks denies he had any such conversation with King(2 545-546)King exhibited a more persuasive demeanorthan did Meeks and I credit King As the interrogation(complaint par 8)occurred in the privacy of the superior s office,was directly probing of King s union activities, and as King was not shown to have openly declaredhis support for the Union before that time and, indeedhe sought to avoid disclosing his support by answering adifferent question from that asked by Meeks I find theinterrogation to have violated Section 8(a)(1) of the Act,as allegedSimilarly, I find Meeks statements about the reactionof Drummond and of Respondent to be a threat (cornplaint par 9) that Respondent would close its facilities ifthe employees supported the Union To be sure, Meeks4 As coal would not be hauled on flatbed trucks itisapparent theimpact of such a switch would be adverse to the drivers However themeaning ofthe statementis uncleardid not suggest Respondent would go out of businessBut Respondents business would be changed in a waythat,in essence the current drivers would lose their jobsI find Respondent violated Section 8(a)(1) of the Act byMeeks statements to King on15 July 19873Gene Crousea 24 July 1987-Dee AllenDee Allen drove for Enerhaul under the supervisionof Operations Manager Glenn BicknellWhile enroute ona trip 24 July Allen became ill and had to park by thesideof the road A followingdriver radioed for assistanceEventually Gene Crouse operations manager forESI, arrived with a substitute driver and carried Allenback to the shop with him (1 149-150 2 409)Enroute to the shop Crouse Allen testified, asked himabout the Union Allen, who does not recall how thesubject came up,responded he knew nothing about it(1 149-150 162) No paragraph of the complaintallegesthis as an unlawful interrogationHowever,complaintparagraph 11 does allege Crouse unlawfully threatenedemployees with discharge(in effect,the second part ofthis conversation)To Allens expression of ignorance,Crouse said that ifthe drivers voted in the Union the man will sell these45 trucks, that he (theman ) had already made a dealto purchase 25 new road trucks, and the drivers whocould qualify would have to run all over the State Allen(who recently had sold his own truck before being rehired at Respondent)said that would be no problem because he had been doing it for 3 1/2 years When askedon cross examinationwhether Crousehad said anythingabout not having any more coal to haul Allen testifiedCrouse stated that,if the Union went in Drummondwould fire the whole bunch, including Crouse and everyone else(1151, 163)Although not referring to this specific conversationCrouse testifiedMeeks had told him not to discuss theUnion with anyone, that he had complied with that instruction and had not discussed anyone having to get another job because of the Union (2 376a)Allen testified with a more persuasive demeanor thandid Crouse and I credit Allen I find the statements ofCrouse to be a threat of discharge of at least some(nearly one half) of Respondents 45 drivers if the driverswere to bring in the Union By that threat Respondentviolated Section 8(a)(1) of the Act In crediting Allen Ihave weighed his possible bias against Respondent because of his termination on 7 August Allen was one ofthree terminated employees, named in the originalcharge,who were deleted from an amended charge filedat the opening of the hearing(1 5-7)Allenexhibited nobias at the hearing over his dischargeb 26 July 1987-Ricky A FarrisRicky A Farris had driven for Respondent for about 6months as of his 3 August terminationWhen terminatedFarriswas driving for ESI under the supervision ofGene Crouse (1 117) Unable to attend the Unions initialorganizational meeting, Farris met a fellow employee the BLUE SQUARE IIfollowing day, 19 July, and signed an authorization card(1 119-120, GC Exh 5)Complaint paragraph 10 alleges Crouse interrogated anemployee on 26 July Farris testified that in late Julyafter he signed the 19 July card Crouse approachedFarris at the ESI office as Farris was turning in certainpapers, and asked him what he knew about the unionbusinessFarris said he knew nothing Nothing else wassaid (1 120-121) Crouse generally denies this (2 377), anddenies discussing the union topic with any employees(2 376a)He admits, however that he heard a bunchof drivers had signed cards (2 402) I credit Farris whotestifiedwithmore persuasion on this topic than didCrouseIn his brief, the General Counsel does not pause to explain why Crouse s isolated question of Farris should befound unlawful Citing cases, Respondent observes thatinterrogation has been held not to be a per se violationof the Act (Br at 77-78) As the General Counsel hasnot shown the interrogation would reasonably tend tointerfere with the Section 7 rights of Farris or other employees, I shall dismiss complaint paragraph 10c 14 October 1987-Miller Steam Plant(1) FactsThe complaint contains three allegations pertaining toa series of incidents beginning at what is called theMiller Steam Plant 5 The plant is a coal fired facility oftheAlabama Power Company, and Drummond CoalCompany, a coal mining company is one of the firmsthat sells coal to the plant Respondent is one of thefirms that delivers Drummond s coal to the steam plant(2 467-468) Asign isposted at the gate in question limiting entry toCoal Trucks Only (2 469)As earlier noted James D Samons is one of the alleged discriminatees Samons drove for Enerhaul underOperations Manager Glenn Bicknell (1 201-202) He testified at the representation hearing on 4 August on behalfof the Union (1 213-215) Although Respondent takes theposition it never discharged Samons (Br 83) the GeneralCounsel contends Respondent unlawfully fired Samonson 6 AugustOn 14 October the day before the election in Case 10-RC-13532, Samons drove his personnel pickup truck to apoint outside the gate at the Miller Steam Plant Hebegan distributing leaflets to drivers who would stop forthem (1 241 2 335) The legend on the handbills read,Vote Yes (2 335) Samons apparently handed the leaflets to Respondents drivers onlyThe first of the three allegations, complaint paragraph12,alleges that on this occasion at the Miller SteamPlant Gene Crouse threatened employees (Samons) withreprisals' if employees joined or supported the UnionAs noted, the General Counsel does not point to the evidence that was elicited in support of this allegation Asubstantialamount of testimony relates to the series ofencounters that began that day at the Miller Steam Plant° The General Counsel does not describe the evidence or discuss theseallegations in the Government s brief33ESI Operations Manager Gene Crouse testified thatMeeks radioed him to investigate a report that someonewas stopping Respondents trucks at the Miller SteamPlant (MSP) Crouse was in his vehicle and about 15minutes from the MSP at the time (2 377-378) As partof his duties as road bossCrouse visits the MSP twoto four times a day (2 365) On arriving this day at thevicinity of the entrance, Crouse observed Samons stopping trucks, mounting their running boards, and passinghandbills to the drivers Because he understands that theMSP property line extends out beyond the gate andbeyond the point Samons was situated, Crouse viewedSamons as being on the private property of the MSP(2 379-380) Samons considered himself to be on publicproperty (2 335-336)The evidence does not establishwhich viewpoint is correctSamons denies stopping trucks, saying the driversvoluntarily stopped and took the leaflets (1 241, 2 332-334)He asserts he did not distribute any of the leafletsafterCrouse arrived (1 243) As Crouse pulled up andparked a short distance from Samons, Crouse spoke byradio (Samons had the same radio frequency) to a driverSamons identified as a new driver for BSI (1243)Samons testified Crouse, over the radio, asked the BSIdriver,Is that turkey stopping these trucks, giving thoseleaflets out?Yeah, replied the BSI driver, he gaveme one but I wadded it up and throwed it out thewindowSamons,whose wife was with him, had aVote Yes on October 15" sign on the windshield of hisvehicle (1242-244)According to Crouse, he merelystated over the radio to some of the drivers that ifSamons stopped any more of 'my' trucks there wasgoing to besometroubleShortly after that Samonsleft and 2 or 3 minutes later, so did Crouse (2 381)Before Samons left, Enerhaul Operations ManagerGlennA Bicknell arrived in response to a reportSamons was there stopping trucks and causing a trafficjam (2 464)Samonstestified Bicknell displayeda cameraand photographed Samons' vehicle with theVote Yessign(2 244) 6 According to Bicknell the photographingoccurredwhen the Samons departed moments afterBicknell arrivedAs the Samons vehicle drove pastBicknell and Crouse, Samons wife, Bicknell testified,shot him a birdBicknell attempted to photograph thebirdbut learned later the film was improperly exposedand the photographs were worthless (2 464-465 470)Samons testifieditwasCrouse who initiated the flippingof birds when he arrived at the scene (2 242) There is nocomplaintallegationregarding the birds and the Gen-eral Counsel does not seek a finding of a violation in thatregard (2 245) The birdsign isa hand and digit gesture not to be confused with the peace" sign the WorldWar II 'victory'sign,the `thumbsup signof successor approval or theHook Em, Horns sign used at theUniversity of Texas 7 From all reports the bird' gesture is much older than the othersand isexhibited inmany lands and cultures6 There is no complaint allegation regarding Bicknell at the MSP7As to the latter which originated in 1955 see M C BerryUTAustinTraditions and Nostalgia 18 (1975 Shoal Creek Publishers Inc) 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAsked why he was concerned about Samons action,Bicknell testified he wanted to ascertain whether Samonswas stopping the trucks and if so he wanted Samons tocease because Respondent must be concerned about aninterference with the flow of trucks from the MSP because that is the property of Drummond s customer andDrummond is a big customer of Respondent For thatreason it made a lot of difference whether Samons wasdoing this on the property of the MSP (2 466-470)The second (complaint par 13) and third (complaintpar 14)allegations in this series relates to events that occurred a few minutes after Samons and his wife left thegate area of the MSPParagraph 13 alleges that on this occasion in andabout the vicinity of a shopping center parking lot inWest Jefferson, Alabama,Crouse threatened an employee with bodily harm if the employee supported theUnion Paragraph 14 alleges that on this date, in andabout the vicinity of West Jefferson and Dora, Alabama,Crouse and Bicknell surveilled the union activities of employees (Samons)When the Samonses left the MSP gate area they droveto Dora, a town about 20 miles (as appears from an atlas)northwestof BirminghamOn the way to Dora theypassedMeeks who, according to Samons, shot me abird' (1 244) Meeks version is that he simply returnedSamons bird (2 556-557) Subsequent events becameeven less neighborlyAccording to Samons (Mrs Samons did not testify), ashe drove through Dora (northbound) toward highway78 he observed that Crouse was behind him The testimony becomes disjointed at this point but apparentlySamons turned into a shopping parking lot and stoppedFor a moment Crouse lost him but then found Samonsand stopped by him on the parking lot of Food WorldSamons then pulled out and drove to his brother in law shome in Dora That property abuts the highway throughDora As Samons approached his brother in law s homehe observed that Bicknell and Crouse, both in vehicles ofRespondent, were following him Samons pulled up andstopped in as he describes it his brother in law s yardas it abuts the highway Crouse pulled up behind himand Bicknell pulled up and stopped in front of Samons(1 245-246 248 2 338-340)Crouse testified that after some 2 or 3 minutes he departed the MSP for TMI The route back went throughDoraAlthough he was not intentionally followingSamons, Crouse testified, he did run up behind SamonsinsideDora Samons pulled off the road and turnedaround heading back (in the direction of the MSP)Crouse also turned around He testified there is no shopping center parking lot at the spot Crouse concedes itcan be said he then began following Samons because hewanted to be sure Samons did not return (to the MSP)and stop any more of Respondents trucks (2 382-383)Crouse pulled up and stopped behind Samons Thewheels on the driver s side were standing on the highway According to Crouse he did so because Samonsmotioned for him to do so (2 383 409) Samons denies heso motioned (2 339) Both agree Samons dismounted andwalked to the back of his vehicle, and both agree Crouseopened his door but did not fully dismount putting onlyone foot on the pavement or ground (1 246-247, 2 340,384, 410) Samons asked Crouse what he was doing following him (1 246 2 410) According to Samons Crousesaid he was going to stick like glue to Samons (1 246,249)Crouseasserts Samonswalked to the back of hisown vehicle hollering hewas goingtowhip Crouse sass(2 384 409) Samons says it was Crouse whothreatened to stomp Samons ass (1 246, 249, 2 340)At or about this point Samons wife dismounted and ranto a nearby shop where she apparently telephoned fortheDora police (1 247, 250, 3 341) Samons admits thatCrouse includedwith his words a reference aboutSamons stopping the trucks (1 246, 251-252)Bicknell testified that he first entered the encounterwhen he topped a hill and observed Samons pull off theroad into the private yard Bicknell asserts he overheardSamons threaten to whip Crouse Bicknell told CrouseGene, come on Don t get down on his level He strying to hang you with something like thisSamonsthen, according to Bicknell, turned to Bicknell and said,Get out of the truck and 111 whip your ass right here inthe roadBicknell ignored that invitation and urgedCrouse to leave After some hesitation, Crouse remounted and both Crouse and Bicknell departed (2 471-472)Crouse s description of Bicknell s appearance is consistent with that given by Bicknell, although he places Bicknell as driving up from the opposite direction (2 384-385,410-411) Samonstellsusthat Bicknell had turned hisvehicle around and then drove up to the scene where heurged Crouse to leaveNot as I know of is Samonsanswer to the question of whether he threatened to whipBicknell(1 247 2 340-341)Crouse had parked his pickup about 10 feet behindSamons (2 410) As Crouse pulled out to leave he apparently drove close to Samons Samons claims he thoughtCrouse was going to hit him and he shook his VoteYes sign at Crouse (1 248 2 341) Crouse admits hepulled out fast and that he was angry, but he deniestrying to hit Samons (2 385) Samons testified he filed an"harassment" charge with the city court of Dora againstboth Crouse and Bicknell (2 342) and Crouse concedeshe was arrested 2 weeks later on a city warrant issued onSamons charge (2 385) The outcome of the local cnminal charge is not described in the record(2) ConclusionsI shall dismiss these three allegationsAs to paragraph12 (threat of reprisals at the MSP), the General Counsel failed to show that Samons was on public propertyRespondent initially was concerned that Samons was disrupting the flow of traffic leaving the MSP Respondentwas concerned that its relations with its customerDrummond, could suffer if Samons was disturbing thetrafficflow there The actual time of Crouse on thescene was rather short before Samons left Crouse's statement about trouble if Samons was stopping the trucksis rather ambiguous It could be interpreted as an intentto pursue legal action to obtain an injunction, it could beinterpreted as a reference to Drummond becoming upset,or, of course it could be interpreted as a threat of somephysical violenceUnder all the circumstances, I find the BLUE SQUARE IIevidence fails to establish that Crouse threatened repassalsfor protected conduct and I shall dismiss complaintparagraph 12As for paragraph 13 the General Counsel does notpause to specify which conduct (even if Crouse werefully credited) the Government contends amounts to athreat of bodily harmWas it thewhip ass threat? Wasit the driving too close to Samons9 And where is the reference to union activities? Finally paragraph 13 refers toWest Jefferson, but the only confrontation described inthe record occurred in Dora, Alabama The GeneralCounsel failed to move at the close of the hearing toconform the pleadings to the evidenceUnder all the circumstances, it appears that any threatof violence by Crouse is more attributable to the emotions arising from the scene of confrontation rather thanto any implied reference by Crouse to Samons protectedactivitiesThe confrontation would not have occurredhad Crouse not followed Samons However, even if Iwere to find that Crouse intended to follow Samonsfrom the time Samons left the MSP, and not just whenSamons turned back in the direction of the MSP, it isclearCrouse s concern was to prevent Samons fromcausing bad relations with Drummond by being thecause of trucks stopping as they left the gate at the MSPThe General Counsel does not articulate the Governments theory respecting this allegationI shall dismissparagraph 13Similarly even if I were to credit Samons it appearsany conduct of Crouse and Bicknell was directed at preservingRespondents customer relations with Drummond rather than surveilhng the union activities ofSamons Samonsconcedes Crouse expressed at the sceneinDora a concern about Samons stopping the trucks atthe MSP gateI shall dismissparagraph 14C TheAllegations of DiscriminationIIntroductionAs I mentioned earlier, there are four alleged discrimanateeshereRespondent allegedly violated Section8(a)(3) and (1) of the Act by discharging Ricky A Farrison 3 August and Larry King on 5 August, and Section8(a)(4) and (1) by discharging James D Samons on 6August and Jimmy A Richardson on 10 August2Ricky A FarrisaFactsRicky A Farris had been employed at ESI for about 6months before ESI Operations Manager Gene Crousedischarged him on 3 August 1987 for tampering with histrucks fuel pump(1 117, 124, 2 371,373)There is noquestion that some drivers in the past have broken asafety seal and modified the fuel pumps increasing therpm of the engines, in order to increase the vehicle sspeed(1 126 136 2 367)Drivers are paid by the numberand types of loads they haul, not by the hour (1 58)Thus,more speed possibly means more moneyHowever,the extra speed is a safety hazard and it destroys engines(2 367 Crouse)For these reasons Respondent views such tampering as a dischargeable of35fense (2 376, 405) Farris knows this and that previouslyat least one other employeewhose CB handle isLittleMan,had been fired for tampering (1 132-133136)Meeks identifiesLittleMan as Felix Hadlev anESI driver he terminated at some earlier time for tampering with his truck s fuel pump Meeks rehired Hadleyabout a month later as a new employee when Hadleyapologized and reapplied (2 553-555 575 600)As part of his duties Crouse inspects the fuel pumps ofthe trucks every 30 days or so (2 390) Some 4 to 6weeks before 3 August Crouse had made such an inspection and found the fuel pump on Farris truck to be inproper order (2 366, 391, 403) About 30 July Crouseheard drivers Farris and Callaway talking on their CBradiosTrying unsuccessfully to keep up with Farris,Callaway complained he had been trying to get the shopto `fixhis truck but the shop would not do it Farrisreplied that he worked on his own truck, and he wasbragging that his truck was faster than anyone s Crousedecided to check Farris fuel pump (2 368, 390-391, 407-408) The General Counsel did not offer any rebuttal evidenceThat evening after Farris parked his company truck,Crouse lifted the hood and discovered the seal had beenbroken on the fuel pump Crouse had the service manager verify this and called Crouse at home later thateveningThe pump was removed for further checkingand replaced with another, sealed pump (2 368-370 394-397)As soon as Farris started the vehicle the followingmorning, Friday, 31 July he noticed a substantial difference in its performance Checking under the hood hefound a replacement fuel pump (1 122) He began cursingthat someone had messed with his truck and it was notrunning right (1 138-139 2 370-371 400) Crouse said heknew it that a new pump had been installed to replacethe old one that the old one had been tampered with,and he was having the old one inspected Crouse toldFarris to go home and return Monday morning, 3August (1 138, 2 371 397-400)According to Farris he went directly to Meeks andasked what was happening and why was Crouse sendinghim home (1 123) Meeks said the fuel pump had beentampered with that was amongst other thingsAskedwhat he meant by other things Meeks repliedWell justamongst other thingsMeeks told Farris to report backto Crouse on Monday (1 123 141) Meeks does not expressly deny having a conversation with Farris at hisBSI office on Friday 31 July, but he does deny ever tellingFarris he was terminated for tampering with histruckamong other reasons(2 555) It was not untilFarriswas terminatedMeeks testified that Farris telephoned him at home that night or the next and askedhim to intervene and help get his job restoredMeekssaid he would check it out The following night Farriscalled again and Meeks reported what Crouse had toldhim (earlier that day apparently)Meeks said he wouldnot intervene, that Crouse ran that company (2 553, 600)If he interfered with the supervisorsMeeks testified atthe hearing, he would not need them (2 609)On Monday morning 3 August Crouse told Farris hehad to let him go for tampering with the fuel pump 36DECISIONS OF THENATIONALLABOR RELATIONS BOARDFarns denied it and said he could not understand Crousereplied he had been given his orders for Farris to goon and let this blow over 6 to 8 weeks and he would putFarris back to work, and put him in the same truckWhen Farris observed that he had missed no work andcarried extra loads, Crouse acknowledged that Farnswas one of his best drivers and that for the last 2 monthshis truck had been the top dollar truckBut,Crouseaddedmy hands are tied, that the decision had comefrom upstairs (1 124-126 139, 141-142 )Crouse (2 386) and Meeks (2 555) concede that Farnswas a good driver Crouse denies most of Farns versionHowever, he concedes he acknowledged that Crousewas a good driver (2 376a), and he admits they had a discussion and he cannot recall all that was said (2 372)Finding that lapse of memory all too convenient, I creditFarns version of their conversation that morningb DiscussionI do not credit Farris when he says he did not tamperwith the fuel pump I find that he did, and that Crousediscovered it in the circumstances he described But thatdoes not resolve the question of whether Respondentfired Farris because of his union activitiesThe union activities of Farris were slight He signed aunion card off premises on 19 July (G C Exh 5) Crousequestionedhim in lateJuly on what he knew about thisunion business ' Farris replied he knew nothing, andnothing else was said to him about a union Crouseadmits he heard that a bunch of the drivers had signedcards (2 402)Meeks told Farris on 31 July he was relievedof duty over the tampering amongst otherthingsOn Monday 3 August Crouse told Farris thetermination decision had come from upstairs, that hishandswere tied,and that he had been given hisordersbut for Farns to let this blow over and hewould call him back to work in 6 to 8 weeks becauseFarris was one of his best driversIdo not credit Crouse that he did not consult withanyone over the termination of Farns (2 405-406), nordo I credit Meeks that he had no involvement (2 552)From the statements made by Meeks on 31 July("amongst other things") and Crouse on 3 August coupled with Crouses admissionhe had heard of card signing by the drivers and his interrogation of Farns only aday or so before Crouse inspected Farns vehicle, I inferRespondent suspected Farris as being one of the cardsignersand that this suspicion was a moving reason forthe discharge Thus, the General Counsel has establisheda prima facie caseThe next question is whether Respondent demonstrated it would have fired Farns in any event I find Respondent did Respondent followed its past practice ofterminatingdriverswho tamper with fuel pumps Onesuch dnver is Felix Hadley ( Little Man ) Meeks subsequently rehired Hadley Farns has not been rehired eventhoughMeeks concedes Farns is a good driver andMeeks has no reason not to rehire him if he came in andconvinced Meeks he would not tamperagain(2 555) AsMeeks crediblyexplains thedifference in the two casesis that Hadley reapplied, admitted his error and promised it would not happen again whereas Farns has doneto call him (1 142)none of that 8 Indeed as Meeks testified on cross examsnation by the General Counsel (2 602-603)BY MR BOWMAN (Resuming)Q Now, one difference between Little Man andFarris was that Felix Hadley admitted his error andwas contrite and said it wouldn t happen againA Yes sirQ He admitted having tampered with his pumpA YesQ Mr Farris, on the other hand, indignantly insilted to the end that he had done nothing wrongAm I correct?A YesI shall dismiss the complaint as to Ricky A Farns3Larry E KingaFactsLarry King has worked for Respondent twice Hisfirst employment began 4 March 1986 and ended on 31December 1986 when he left to start his own business(1 34,R Exh 13) When King left, General ManagerFrank Meeks (who also directly manages BSI) told Kingto let him know anytime he wanted his job back (1 35)Meeks denies the assertion of this open invitation (2 544),but I credit King over Meeks King testified with a morepersuasive demeanor than did MeeksWhen King s business plans fell through he returned toRespondent filled out a new employment application (RExh 13), and Meeks rehired him on 13 March (1 35,104)A satisfiedMeeks saidLarry I in really glad tohave you back (1 36-37) Meeks testified he rehiredKing as a substitute driver on a part time basis (2 544)Enerhaulroad bossGlennA Bicknell describedrecords of Respondent reflecting that King worked as acasualfor Respondent floating among all three comparties (he did not work at all in some of the weeks) between 13 March and 26 May when he became a regulardriver for Enerhaul and Bicknell (2 419 422 488)Atthat timeBicknell testifiedKing s 90 day probationaryperiod began to run (2 422)A substantial amount of evidence was adduced overwhether King became a regular employee, subject to aprobationary period of 90 days, when hired on 13March or on 26 May The parties recognize that a probationary employee enjoys the Act s protection (2 494-495), but Respondent contends the probationary statushas a bearing on the stated cause of King s termination(Br 105) Stated differentlyRespondents position isthat from the standpoint of motivation and credibility,the question of probation is relevant because its managersviewed King as such and therefore in effect accordedhim less due process than an employee who has completed his period of probationKing is aware that Meeks hires drivers as casuals andassigns them to each company as he sees fit (1 83) Bicknell s first day for Respondent was 26 May (he was hired8 Farns concedes he has not reapplied and has been waitingfor Crouse BLUE SQUARE II37as Enerhaul s manager),the same day King was converted to permanent status (2 417 488) Crouse Bicknell testifiedhiredKing full timethat day (2 488)Accordingto Bicknell,a driver converted to permanent status istold at that time Bicknell admits he did not tell Kingand assertsthat Crouse would have told King althoughhe concedes that Crouse did not inform him (Bicknell)he had so told King Crouse merely told Bicknell he hadput Larry King on fulltime(2 423-424, 490-491) Neither Crouse nor King addressed the matter of whetherCrouse hiredKing full time as of 26 MayThere seem to be two outward manifestations of permanent statusOne is that the driver from that time forward works only for the one company and therefore receives his paycheck from that company only (2 494) Asa casual a driver can receive three paychecks in 1week-one from each of the three companies if he drovefor all three that week (2 493) The other sign of permanent status seems to be assignment to one truck Beginning 26 May King drove truck 3104 until his terminationon 5 August (2 419) King concedes he drove the sametruck for the last 30 to 60 days of his employment (1 66,80, 83), and that during his last 30 to 45 days he receivedchecks only from Enerhaul (1 84-85) I find RespondentclassifiedKing as a casual driver until 26 May when itconverted him to regular or permanent, status, and thatat the time of such conversion the 90 day probationaryperiod began to runWhen he was 12, King's natural right eye had to beremoved and replaced with an artificial eye (1 59) Ofcourse he cannot see from his right eye (1 109) OnhisMarch 1987 employment application King wrotenone in answer to a question whether he had anyphysical limitation with his eyesight and checkedNo"on a series of health history questions concerning whether he had defective sight (R Exh 13) King has beendriving for 20 years and he passed eye examinations forother employers by telling the company doctor he couldsee good (1 110) According to King, Meeks learned inAugust 1986 about his artificial eye when King and several drivers were in Meeks office and the topic of conversation turned to King s eye As Meeks watched, Kingtook a ballpoint pen and teasingly bumped his right eyeto show that it was artificialAlleged discriminateeJimmy Richardson was present (1 63-64 78) Richardsoncorroborates King s testimony (1 189)Meeks denies theincident and asserts he is unaware King has an artificialeye (2 552, 599) Acknowledging that his pretrial affidavitmakes no reference to his artificial right eye King explains it does not because there was no reason for him todo so since his eyesight was not one of the reasons givenfor his discharge (1 74, 116) Crediting King and Richardson, I find the eye tapping incident occurred in thepresence of Meeks and that Meeks observed itDepartment of Transportation (DOT) rules requiredistance vision of at least 20/40 (natural or corrected) ineach eye, the same for binocular acuity in both eyes,and a field of vision of at least 70 degrees in each eye49 CFR §§ 391 41(b)(10) (R Exh 2) The regulation apparentlymeans that a driver must have both naturaleyesKing is aware he cannot pass a DOT requiredphysical examination (1 60, 62) As already mentioned, hehad driven for many years under DOT regulated drivingand has passedDOT medicalexaminationsby telling thecompany retained doctors he could see good (1 110)He can of course, through his left eyeInAprilRespondent retained Examination Management Service(EMS) of Birmingham to administer physical examinations required for issuanceof DOT certification cards to the drivers The three companies went onseparate weeks EMS administered the physical examinations to Enerhaul drivers at Gene s Restaurant in Sumiton The restaurant,Meeks explained,serves as a meetingplace in Sumiton which,as an atlasreflects and Meeksindicated, is about 25 miles northwest of Birmingham(2 580-582) King took his physical there on 18 April received a passing score(R Exhs 3, 25), and was issuedhis certification card (G C Exh 3) so stating (1 59, 61,63, 69, 107) A sharp dispute exists pertaining to the exanimationRespondent apparently informed the drivers of thephysical exam about a week beforehand (1 60, 75) According to King, he approached Meeks, reminded himthat he had only one (natural) eye, and asked what kindof physical it would be Meeks said all a driver had to dowould be to have his heart checked and pee in a cup "King said,Well, Frank, you know I ve only got oneeye, and under [the] federal Department of TransportstionAct I won't be able to pass that physical " Meeksreplied,Well, don t worry about that 111 take care ofthat end of it Just come by and urinate in the cup and111 take care of the rest of itWell, that s great thatyou would do this ' King responded (1 60-61, 108-109)Meeks denies having a conversation with King about thephysical before he took it (2 583)Despite Meeks assurance he would take care of' thevision portion, King took the full physical because he decided it would be misleading-indeed, a lie-to do otherwise because this was a physical examination for certification under Federal DOT rules (1 61 107-109) 9 Thataccording to King, is what he told Meeks, presumablyclose to the day, or the day of the examination (1 109)Asked on cross examination whether he thought it wasmisleading for him to drive with only one eye while carrying the DOT certification in his pocket, King repliedno because he had been driving under DOT for 20 years(1 110)When King came to the vision test portion of thephysical,a woman examiner was present to administer itKing did not know her name as of the hearing (1 61 63)EMS representative Ronnie Stewart testifiedthe examiner is a laboratory technician who recently underwentsurgery and was then hospitalized and unable to testify(2 528-529)Although Stewartnamed the technician, Ishall refer to her as examiner Jane Doe inasmuch as neither party, apparently, interviewed her during the precomplaint investigation of the charge, the parties did notjointly interview her after the hearing as was discussedat the close of the hearing (2 627-633), and she thereforehas not had an opportunity to speak in her own behalf9King explains that he does not tell lies (1 95) 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhen King arrived at examiner Doe s vision testingstation,he sat at a table facing a wall and,apparently aneye chart Examiner Doe was seated to his left as wasMeeks (1 61)When examiner Doe asked King to takethe card and hold it over his right eye and begin readinga certain line on the eye chart, King said that was unnecessary because he is blind in his right eye (1 61, 112)Doe repeated King s statement in a question, as if to confirm what she had heard, and he said,Yes, ma am Totellyou the truth about it, I cant pass this physicalshould it be a federal Department of Transportationphysical " She looked at Meeks, who said nothingturned and askedKing againif he was blind in his righteyeHe said yes Doe saidWell, the best I can giveyou is a 20/40 vision in that eyeKing then read thechart to the bottom line with his left eye (1 62, 112) Thephysical examination form indeed reflects as follows (RExhs 3, 25)VISION For distance Right 20/40 Left 20/20 [X]Without corrective lensesEvidence of disease orinjuryRightClear Left Clear Horizontal field ofvisionRight Normal Left NormalMeeks testified that, although he was in and out of thevision exams a few times, he did not participate in King sexam and did not ask examiner Doe to pass King Meeksasserts he spent most of his time near the drug screeningMeeks testified he did not know King could not pass theeye exam (2 583-584)As weshall see,Respondent did not discharge Kingbecause he has only one natural eye Thus, the issuereally bears on credibility and remedyWhom to credit?Generally, I do not believe Meeks and Bicknell and, generally,Ido credit King I am given pause as to thispoint, however, because King s testimony has a tinge ofsurreal qualityHis trumpeted professions of scrupulousness and his pious and superabundant insistence on rectatude at the risk of occupational suicide,sound an alarmbell as to his credibility in this area The Queen s response to Hamlet comes to mind (III, u, 237)The lady doth protest too much methinksYet, the undisputed physical fact is that examiner Doerecorded King s right eye distant vision as being 20/40-exactly as King testified She did not stop there, butwrote "clear" in the blank space for answering whetherthere was evidence of disease orinjuryIf that were notenough there is a third test-field of vision For that, examiner Doe wrote that King's right eye field of vision(horizontal) isnormalHow can examiner Doe have sowritten unless, as King describes it was by arrangementwith Respondent through Meeks? Even if King hadmemorized the eye chart, so that when he read" it withhis left eye covered he was able to recall from memoryas the vision for his right eye, why did he stop at 20/40rather than reading to the 20/20 line? How does ithappen he would have, or could have, stopped at precisely 20/40? And even if that question can be answeredhow does one explain examiner Doe s answers for theother two vision tests? Coincidence? How do I resolvethese questions? In all its 116 page brief, helpful as thebrief otherwise isRespondent neglects to suggest answers to these important questions It is no answer to sayI should discredit King and credit Meeks for that doesnot address the undisputed physical facts-the recordingsmade by examiner DoeThe recordings of examiner Doe add strong supportand plausibility to King s version I credit King's versionKing was one of the drivers who at jobsites around 6July, began discussing having the UMW represent themHe signed his card(G C Exh 4)at the first union meetmg on 18 July at the civic center in Jasper, AlabamaAbout 20 drivers attended King spoke to the group infavor of the Union, and he thereafter persuaded twodrivers after work to sign cards (1 37-39) King testifiedthat at the second meeting on 2 August, attended bysome 20-22 drivers King suggested to Robert Webb, anInternational organizerfor the Union, that the Unionhave some employees testify at the upcoming representation hearing,and he was instrumental in obtaining theagreement of alleged discnmmatees Richardson andSamons,both of whom were off workon medical leave,to appear and testify at the hearing for the Union (1 49-51)There is no direct evidence, however, that any ofRespondent's managers observed King so participatingAs I described earlier, before the first union meetingon 18 July, Meeks called King into his office and askedhim about a report that King was trying to instigate aunionCreditingKing s version, I have found Meeksproceeded to threaten discharge for the drivers in theevent of unionizationA day or two later, about 17 July, King had to leavehis truck in Jasper for some repairs to the air conditionerEnerhaul road boss Bicknell came to pick up KingOn the way back to TMI King asked if Bicknell hadtalkedwithMeeks concerning the conversation he andMeeks had earlier held about "this union stuff that'sgoing around' Bicknell said yes and he felt as Meeksthat King would not have had anything to do with it because King s work habits wereverysufficient and Bicknell just could not believe King would do anything likethat (145-49, 95)Admitting to such a trip, Bicknelldenies ary mention of a conversation with Meeks orabout a union,and he denies he was aware King was interested in a union(1 430-431)Respondent objected to King s testimony about theBicknell conversation on the basis there is no complaintallegation concerning it The General Counsel stated thatthe evidence was offered merely to show knowledge"and that the General Counsel was not seeking to amendthe complaint Respondent then objected to a lack of dueprocess in that the lack of notice prevented Respondentfrom preparing for a critical part of thecaseRespondentdid not ask for a continuance I overruled Respondent sobjection (1 46-48)In its brief Respondent argues the Bicknell conversation did not occur and was King s attempt to construct acase againstRespondent in that the conversation, admittedly started by King seems neatly contrived to stretchMeeks suspected knowledge to BicknellMoreover Ifitoccurred however the content of the conversation establishes that Bicknell agreed with Meeks that King s BLUE SQUARE II39work habits'were so outstanding that he would not beinterested in a union(Br 101)Finding King to be a more impressive witness thanBicknell,I credit King and find the 17 July pickup conversation occurred as he describesBicknell testified that the morning of 4 August heheard King talking to another,unidentified,driver aboutpassing the(recent)physical exam King bragged,Well,I slipped through and I've got only one eye " That is thefirstBicknell had heard that King had only one eye, andhe denies Meeks or anyone told him of it earlier (2 425,431, 498)King recalls no such CB conversation anddenies that it occurred(1 88-89,109) I credit King in hisdenialAccordingto Bicknell,King'swork performance wasunsatisfactory It was marked by expressions of dissatisfaction by King with the manner in which Bicknell dispatched loads and the places Bicknell sent him Kingwould call him and complain These incidents occurredcontinually"Moreover,King frequently was tardy inreporting,and he missed some loads King's earningswere about average (2 425-426, 432-434, 496)Bicknell testified that King tested his authority in yetother ways,not enumerated in the record(2 496)Exceptfor agreeing that he and others,including Bicknell himself, complained about having to work too many hours,King denies the allegations of Bicknell(1 105) Bicknelldoes not claim he ever voiced dissatisfaction to King,andKing affirmatively states that Bicknell never did(1 106)Bicknell concedes he never made a notation to King sfile on any of these supposed shortcomings(2 496) Eventhough King was a probationary employee during suchperiod,Iobserve that Bicknell described his own practice of memorializing,by file memos, when he tells employees they are converted to regular drivers (2 491)Bicknell testified with an unsatisfactory demeanor as tothis,and I do not believe him I find that both Bicknelland Meeks considered King a desirable and capable employee about whom they had no complaintsKing was scheduled to report for work at 5 a m on 5August He was late, not arriving until 5 45 a in Bicknell testified Bicknell testified that tardiness triggered hisdecision to terminate King becauseof all his work deficiencies(2 500-501, 503)When King arrived at the TMIyardBicknell went out and told King he was letting himgo for poor work performance At some point in thisconversation Bicknell told King he wanted an excuse forthe lateness'and, you know, that s whyIwas dismissinghim ' (2 426-427) They argued over whether Bicknellwas to furnish the reason in writing Bicknell eventuallydid so,itwould seem while they were standing in theyard (2 427) Apparently at that point King went insidethe TMI officeand made a telephone call Bicknell wentinside some moments laterand overheardKing askingthe person in the telephone conversationWhat can Ido about this?Bicknell turned and walked outside(2 428-429) Then King came out into the yard and according to the sequence described by Bicknell asked(again)for a termination slip,So,Iwrote him a termsnation slip" (2 429)Apparently at this point Bicknell told King that according to DOT rules King could not drive with oneeyeBoth my eyes are fine, ' King responded (2 429-430, 499) King denies there was any reference to his eyein the conversation (1 88)Bicknell testified King's blindness in his right eye wasnot afactor in his decision to terminate King and hadnothingto do with King s discharge(2 500)Respondentcontends, however, that such condition bars King fromboth reinstatement and backpay even if merit is found(Br 110)King'sversion is differentKing testified that on 4August,the day of the representation hearing in Case10-RC-13532, he worked 19 hours-until midnight Hedid not reach his bed until after 2 a in Awakening a bitlate he could see he would miss his 5 a in reporting timeand he telephoned Bicknell who told him to take yourtimebecause King would be going to Gadsden and thatmeant he would be able to carry only two loads (1 52-53)King arrived at work about 5 20 am, parked his personal vehicle,and started toward his Enerhaul truck Atthat point Bicknell came from the office and told Kinghe had to let him go King asked why Bicknell said itwas because King s work was unsatisfactory in his 90day probationary period (1 54, 90) 'Naw, let's face thefact,King repliedits because of my union activity,nght9Bicknell said he did not know what King wastalking about and he asked King,What union are youtalking about?King said,'Well, in reference to thehearing that was held yesterday(1 54, 89-91)Bicknelldenies there was a reference to union in his conversationwith King that morning,and he denies awareness at thetime that King had even participated in any union activities(2 430)Bicknell concedes,however,that he hadheard there was some union activity among some of thedrivers (2 501)King asked if Bicknell was saying his work was nogood, and asked how Bicknell could say he was still inhis 90 day probationary period Bicknell replied that hehad nothing else to say King asked for the reasons inwriting and Bicknell agreedto that They then walkedinto the foreman's office at TMI King asked permissionto use the telephone As King called and spoke to GaryPickett,a representative of the Union,Bicknell wrote outthe termination slip (1 54 91) King does not describe thecontents of his conversation with Pickett,but he assertsBicknell heard all of it (1 93) King denies that the Unionever told him to say (if ever fired) that he had been terminated because of his union activitiesMoreovercommon sense would tell me the reason why I wasbeing terminated was because of the union,and I figuredthe union would want to know about it ' (1 93-94)When King completed his telephone conversation withPickett (Pickett did not testify), Bicknell handed him thetermination slip which reads (1 55, 87, 91, G C Exh 2)8-5-87Larry King is being terminated on bases of 90 dayprobations periodHis work is unsatisfactory & [heis] being terminated 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD/s/ Manager Glenn BicknellEnerhaul II IncI credit King over Bicknell concerning the morning of 5AugustAs King was removing his personal items from his Enerhaul truck Frank Meeks walked by and said (1 56, 92)You 11 never learn, will you?King said yes he hadlearned to get it in writing As King was about to leavehe told Meeks this is nothing personal againstMeeks(1 57)Meeks denies that anything more was said thanthe second part about this having nothing to do withMeeks because all the drivers liked him (2 548) I creditKing rather than MeeksbDiscussion(1) ConclusionsAdmitting he had heard there was some union activityamong some of the drivers (2 501), Bicknell denies knowing that King was interested in the Union (2 431) He asserts he did not consult with Meeks before terminatingKing, and that Meeks did not know Bicknell was goingto terminate King (2 431, 502-503) As of the hearingMeeks claimed ignorance of the facts about King s termsnation (2 600)Not believing either Meeks or Bicknell I find they didconsult before Bicknell terminatedKingRespondentargues that MeeksYou 11 never learneven if credited,couldwell reflect merely that Meeks had found outabout King's lateness after his discharge and so remarked(Br 102) That interpretation is thin because the time element seems rather short to permit it, and I have notcreditedBicknell s testimony aboutKing s supposedshortcomings including tardiness But in any event theinterpretation I place on it is that given by King (1 92) Ithink it was dust a slang way of saying you know if youhadn t done this you d still have your jobKing s thisI find refers to Respondents belief that King was an instigator of the union activityIdo not overlook King s statement that in the earlymorning telephone conversation with Bicknell on 5August Bicknell told King he did not have to rush because King would be going to Gadsden If Meeks andBicknell conferredwhen did they? If on 4 August, orthe morning of 5 August before King telephoned Bicknell, and if the result of a conference between Meeks andBicknell was to convey, from or through Meeks, the directive that King was to be dismissed (because he was soungrateful as to instigate a union campaign) then whywould Bicknell say anything to King about a trip toGadsden? The General Counsel does not address thisquestion in the Government s posthearing briefThe Gadsden reference tends to support Bicknell sversion of a spur of the moment firing of King But Ihave credited King s version of events not Bicknell s Itis idle to speculate why Bicknell made the Gadsden reference knowing as I have found he was going to fireKing when he arrived at the TMI yard As a riddle itremains unresolved but its unresolved status does notcompel a reversal of my other findingsFinding, as I do, that a motivating reason for King sdischarge was Respondents belief he was instrumental ininstigating the union campaign the next question iswhether Respondent demonstrated it would have firedKing in any event The answer to that is no because Ihave discredited Bicknell and his testimony about King spoor work performance I therefore find, as alleged, thatRespondent violated Section 8(a)(3) and (1) of the Actby discharging Larry E King on 5 August 1987(2)RemedyWhen it is found an employer has unlawfully discharged an employee, the standard remedy is reinstatement plus backpay with interest Larry E King is atruckdriver by occupationThrough misfortune Kinglost his natural right eye when he was 12 He wears anartificial right eye through which, of course he cannotseeFrank Meeks testifiedwithout contradiction thatAlabama has adopted the Federal Department of Transportation (DOT) regulations (2 548-550) Those rules require a truckdriver to have at least 20/40 distant visionineacheye 20/40 binocular vision, and a field of visionof at least 70 degrees ineacheye all with or withoutcorrectivelenses49 CFR §§ 391 41(b)(10) (R Exh 2 )Presumably the regulation means that a driver must havetwo natural eyesAt the hearing the General Counsel stated that theGovernment does not seek an order requiring Respondent to violate Alabama s safety regulations (1 22), andargued there is evidence (to be adduced presumably)suggestingRespondent has positions other than driverpositions (1 26)The General Counsel fails to point tosuch evidence in the Governments brief and seems tohedge by contending that King is owed a substantiallyequivalent job10of whatever type may be available ifhe is in fact barred from driving Respondents vehiclesby state or federal law (Br at 16) This seems to sugBest that this specific issue be deferred to the compliancestage-a suggestion Respondent opposes on the basis thematter has been fully litigated here (Br 112, 115)Further on in the Governments brief the GeneralCounsel states,One cannot assume that King s employment would have been short lived or even that an exceptionawaiver, or non enforcement of regulationswould not have occurred (Br 17 )The General Counsel offered no evidence and makesno request for official notice that Alabama regulations orpolicy in fact contain grandfather provisions make exceptions, or allow waivers for drivers meeting certainconditionsMoreover, if Alabama s regulations providedfor a waiver, it is possible that any time deadline for applicationhas expiredPresumably the evidence herewould have disclosed any application by King for awaiverThe General Counsel also contends Respondent as thewrongdoer should be liable for backpay until such time10 As earlier mentionedMeeks testifiedthateach of the three compames employs drivers only-not even mechanics (2 579) Thus Respondent could not train King to be a mechanic at either BSI ESI or EnerhaulTMI employs mechanics but TMI is not named here as part of Respondent BLUE SQUARE II41as Respondent provides substantially equivalent employment or King obtains that himself The General Counsel s proposed order incorporates this position The Genera] Counsel contends King s situation may be comparedfavorably to cases in which the Board has not tolled thebackpay of a discriminatee who is disabled during interim employment,on the theory he would not have beensubjected to the interim risk but for Respondents discrimination(Br17)Respondent contends backpaywould be improper because King cannot be reinstatedAdopting essentially the General Counsels proposedorder as to King, I shall defer to the compliance stage ofdetermining whether Respondent has an available position King can fill which is substantially equivalent to hisdriver sposition In the absence of such an available position,I shall order that Respondent make King wholeuntil he is able to secure substantially equivalent employment elsewhere4 James D Samonsa IntroductionJames D Samons began driving a truck for Enerhaulinmid November 1986 (1 201) The General Counsel alleges Respondent fired Samons on 6 August 1987 Fromthe beginning,and until August 1987 Samons drove a1981Kenworth 18 wheeler dump truck,No 3114 Inkeeping with the Respondents custom of allowing drivers regularly assigned specific trucks, Samons had several personal items installed such as a CB radio,a stereowith speakers,and other personal items(1202-203)Samons was active for the Union He signed a unioncard on Saturday 18 July at the first organizationalmeeting(1205-206)On Sunday,2August,around 3p in , he attended the second union meeting(1206-207,2 294)and on Tuesday,4 August,testified on behalf ofthe Union at the representation hearing in Case 10-RC-13532(1213-215)Samons was on sick leave at the timeof the representation hearing and had been since beingadmitted to a hospital with chest pains on Monday 20JulyHe was released from the hospital on Friday, 24July but readmitted on Sunday 26 July until releasedagain on Thursday 30 July(1207-212)The General Counsel contends Samons visited Enerhaul on Friday 24 July after his release from the hospitalwhere he spoke with Bicknell and Meeks Bicknelltold him he would have to take a physical examination atthe Thuss Clinic before he could return to work becauseSamons reportedly was suffering from unstable anginaBicknell and Meeks said they would call the clinic onMonday and have Samons scheduled for a Tuesday (28July) appointment and that they would notify him onthatMonday Samons said he would be glad to take thephysical(1209-211,2 315-317)Bicknell testified he did not see Samons betweenFriday17JulyandWednesday 5 August, whenSamons with no advance notice reported to work about6 am (2 441,483)Reporting time is 5 am It was on 5August Bicknell testified that the unstable angina andThuss Clinic conversation occurred Beginning principallywith this topic and continuing throughout,the evidence is sharply disputedThe thrustof the General Counsels case is that whenSamons sought to return to work on 5 August andthereafter,the only truck Respondent had available forSamons was a 1984 Mack which was in unsafe and unroadworthy condition and that,by classifyingSamons asmedically disqualified to drive on one hand and on theother by restricting him to the unsafe truck Respondenteffectivelydischarged Samons on 6 AugustGeneral Manager Meeks testified Samons has not beenfired (2 587)Respondent so states in thefirstaffirmativedefense in its answer to the complaint and assertsSamons is free to returnto workon condition he be examined at the Thuss clinicwithin a reasonable timeafter his return to work(Br 99 115 )Earlier,indiscussing the case ofLarryE King, Iquoted from the DOT regulations pertaining to the requirements for good visionThatgroup of regulationshas another health provision relating to heart conditionsThe regulations provide that a person shall not drive amotor vehicle unless he isphysicallyqualified to do so49 CFR §§ 391 41(a)And a person is physically qualifled to drive if he i 1(4)Has no current clinical diagnosis of myocardialinfarction,angina pectoris,coronary insufficiencythrombosis or any other cardiovascular disease of avarietyknown to be accompanied by syncope,dyspnea,collapse or congestive cardiac failureBicknell testified that starting before July he had experienced supervisory difficultieswith Samons in thatSamons had problems with attendance and punctuality,and in stopping work early rather than hauling his shareof the loads, and in refusing to haul certain loads (2 435)To rebut any inference that Respondent began recordingfilememos concerning Samons as part of a plan to retaliate against him after his testimony at the 4 August representation hearing Bicknell identified a memo he wrote toMeeks on 23 June concerning a problem getting Bicknellto take a load(2 508 R Exh 22)For his part,Samons testified he complained aboutunsafe working conditions,specifically,having to workin excess of 10 hours a day-as many as 19 to 20 hours adayHe initiated these complaints in November 1986shortly after he began driving for Respondent (2 267-268 329)Eventually he filed a complaint with the Department of Labor'sOccupational Safety and Health Administration(OSHA) (2 267-268)By motion dated 25 March 1988 Respondent seeks tointroduce in evidence OSHA s 19 February 1988 findingsand dismissal of Samons charge(by Karen L MannactingRegionalAdministratorDepartment of LaborOSHA) The General Counsel opposes on the basis thefindings of fact prejudice the General Counsel who nowhas no opportunity to rebut The General Counsel doesnot oppose the basic filing data,including the dispositionmost of which already is in evidence (Br 18) OverrulingtheGeneral Counsels objection I grant Respondent smotion and receive the documents in evidence but onthe limited basis of showing the basic filing facts, the11 49 CFR § 391 41(b)(4) R Exh 2 (Emphasis added ) 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnature of the allegations, and the disposition I mark thedocuments as follows and place them in the folder forRespondent s exhibitsmotion to admit secretary s findings (R Exh 46) OSHA s 22 February 1988 letter (fromSupervisory Investigator FredricW Deeley) transmitting theSecretary s (OSHA s) findings (R Exh 47)and the Secretary s (OSHA s) findings of 19 February1988 (R Exh 48)In her findings Mann reports that Samons filed hischarge on 30 June 1987 complaining that Respondenthad discriminated against him in violation of Section 405of the Surface Transportation Act of 1982 (STkA)Without describing the nature of the discrimination,Mann finds "there is not reasonable cause to believe"thatRespondent has violated Section 405(a) of STAASamons also alleged (apparently by an amendment) hewas terminated about 1 September for refusing to drivein violation of DOT regulationsBeginningwith the dateof 9 February Mann describes certain events, some ofwhich are litigated in the disputed evidence hereMannconcludes Respondent did not violate the statute respecting the allegations of a termination on 1 September Inhis 22 February 1988 transmittal letter Deeley observesthat objections to the findings may be filed within 30daysNo further information has been forwarded to meconcerning the OSHA matterReferences appear in the record to a claim for unemployment compensation which Samons filed on Thursday 9 August (1 232, 2 279 283-284, R Exh 5) The initeal ruling was favorable for Samons and he apparentlycollecteda few unemployment checks (2 259, 285)Samons was informed in mid October that Respondenthad appealed and that a hearing would be held (2 260G C Exh 12) After a hearing on 28 October, AppealsReferee B E Brazeal reversing the initial favorable decision, ruled that Samons was disqualified effective 30August 1987 because he was not discharged but left hisemployment voluntarily when he quit reporting to work(1 259, R Exh 7) Alabama s Board of Appeals for theDepartmentof IndustrialRelationsaffirmed,andSamonsthroughAttorneyA Lee Tucker filed anappeal on 30 November with the local circuit court(2 280-283 R Exh 6)As noted at the beginning of this decision, the Unionfiled its charge in this case (Case 10-CA-22891) on 29Septemberlistingseven named discriminatees, includingthe four now pending 12 That charge, however is essentially identical to one the Union filed on 10 August inCase 10-CA-22746 (R Exh 1) By letter dated 1 October the Regional Director for NLRB Region 10 approved the Union s request to withdraw the 10 Augustcharge (1 11-15)Citing no authority, Respondent contends that thewithdrawn charge bars the charge in the instant case(par 1 of answer, 1 11-15) Respondent fails to articulatea basis for its contention, other than saying a withdrawalwipes out the charge Respondent apparently contends12 On the first day of the hearing the Union filedan amended chargedeleting all names exceptthe four nowpending and at the beginning ofthe hearing the General Counsel moved to amend the complaint to reElect that fact I granted the General Counsels motion (1 5-7)it is a denial of due process when such a withdrawal isdone for the sake of someone s convenience and then thecharge is refiled with a new and current docket numberRespondent does not explain how such action worked toitsdisadvantage here I note there is no limitations problem I find Respondents contention to have no meritMost of the issues pertaining to Samons case are disputed Consequently resolving credibility is criticalb The evidenceOur sequence of events begins with Friday, 17 July1987 In the evenings Bicknell testified, he posts the nextday swork assignments, the lineup (2 436) ThatFriday Samons picked up his paycheck from Bicknellaround 2 to 3 p in 13 Bicknell informed Samons he wasscheduled to work the next day Samons resisted, sayingIdon t have to work on SaturdayBicknell stated thatthey had coal to haul Samons told Bicknell to get anextra (casual) driver Bicknell said he had none and thathe was marking Samons down as scheduled to workThe conversation ended with Samons saying he wouldthink about it (2 435-437)Around 7 p in, Bicknell testified, Samons called him athome saying he could not work because he was exhaustedthat he had gone to a doctor, that the doctortold him not to work, and that Samons had a doctor sexcuse 14 Samons did not bring Bicknell a doctor sexcusenor say when Respondent could expect himback at work (2 437-438) As we shall see later, Bicknelltestified he did not see or hear from Samons again untilSamons unexpectedly reported for work, an hour afterthe regular 5 a in starting time on Wednesday 5 August(2 438, 441-442 483)According to Samons, after he left work theeveningof 17 July he telephoned Dr A E Thomasand reported he was, and had been that week experiencingchest painsDr Thomas told Samons not to workthat Saturday or, just to lay around," and to come seehim that Monday, 20 July 15 With these instructionsSamons then called the Enerhaul office but Bicknell wasnot there Samons around 6 30 to 7 p in telephonedBicknell at home, reported that he had chest pains andrepeated the doctor s instructionsBicknellsaid ifSamons did not work that Saturday or Monday hewould have a permanent driver on Samons truckSamons replied he was sick and intended to follow hisdoctor s orders (1 204 2 292-293 348)Samons concedes on cross examination that sometimeduring the day on 17 July he received a message from13 In a memo(R Exh 15)he prepared that day or the next morningand addressed to Meeks Bicknell places the conversation about 4 p in(2 439-440 496)14 In view of all the evidence in the record about medical slips fromdoctors I find that the witnesses mean an actual document when theyrefer to a doctor s excuse15 Notwithstanding the asserted fact Samons was reporting chest painsDr Thomas did not direct Samons to meet him then or go to the hospitalimmediately (2 294) In these days when physicians particularly arefacedwith the specter of malpractice lawsuits at every turn it seemsstrange that Dr Thomas would not react with more immediate concernon a report of chestpainsHis reaction seems more in keeping with areport ofexhaustion and fatigue BLUE SQUARE IIBicknell that he was needed to work (the next day) andto get in touch with Bicknell (2 288) 16 A long series ofquestions then begins in which Samons typical answer isthat he does not remember (2 289-291) ThusQ And did you then meet him [Bicknell] aroundfour o clock at his pickup for instructions as towhere to go?A I don t remember thatQ Did you tell him on that occasion that youwere not going to work on Saturday?A I don t remember, sirQ Did Mr Bicknell tell you that you wereneeded?A I don t rememberQ Did you refuse to work?A I don t rememberQ Did you tell Mr Bicknell that you were notgoing to work because you had things to do?A I don t remember I justQ Did you speak with Mr Bicknell after that occasion that day?A I spoke with-I tried to call Mr Bicknell, yesQ Did you argue with him?A What do you mean argue?Q Were you there at Mr Bicknell s office waiting on him to give you your check?A I don't rememberQ Is Friday the day you pick up your check?A Yes, sirQ Do you ordinanly go pick it up?A Yes, sirQ Did you have an argument with him on thatdate about your check or about coming to work onSaturday?A I don't rememberQ Is that when he told you that if you did notcome to work on Saturday he would consider youas having quit9A I don't remember him saying nothing like thatI don't rememberAAll I remember saying to Mr Bicknellwhen I called his office and reported to him whatmy doctor had said He told me if I didn t workSaturday or Monday that he d havea permanentdriver on my truckQ I guess what I in trying to convey, MrSamons, [is that] it appears that Mr Bicknell isgoing to say that earlier in the day before you deven called the doctor you were saying that youwere not going to work SaturdaysA I don t remember sirQ You don t remember that if it happened?A Yes sir If he tells you that, you knowJUDGE LINTON Are you saying that you justdon t remember but that it s possible that occurred?18 Samons assertshe did try(unsuccessfullyapparently)to reach Bicknell around3 or 4 p in (2 292)43THE WITNESS Yes sir It could be possible it occurredImeanIwas very tired because I hadworked about 50 hours in 3 days-or moreAs I summarized in the introduction Samons was admitted toWalker Regional Medical Center for chestpains on Monday, 20 July He was released on Friday,24 July, readmitted Sunday, 26 July, and again releasedon Thursday, 30 July (1 207, 209, 211-212, 2 315-316)Bicknell testified that on Tuesday, 21 July, he received acall from a nurse (more likely an insurance clerk) atWalker Regional Hospital who asked if Samons had insurance coverage Before telling the clerk to call TMIfor that information,Bicknellasked the nature ofSamons problem The woman caller reported unstableanginaBicknell wrote a note to the file ( To Whom itMay Concern")memorializingthe call (2 440-441, 497,R Exh 16)At some point thereafter Respondent received an insurance claim form for the services of Dr M D Roberts, a radiologist, on 20 and 21 July According to theform one of two diagnoses was angina pectons (RExh 18) As Bicknell testified the form reflects that DrRoberts signed it on 28 July (2 450) If mailed that dayor the next, Respondent presumably would have received it by Friday, 31 JulyAccording to Samons, the evening of Friday, 24 July(the day of his initial release from the hospital), he wenttoTMI where he tendered a medical slip to Bicknellsaying he was under the physicians care for medical reasons Samons testified he had no copy because he gavewhat he had to Respondent Initially stating the slip wasfrom Dr A E Thomas (a general practitioner, apparently), he changed that to Dr Richard Kim, a cardiologist(1 207-209, 2 295)Samons testimony is a bit confusing as to whetherMeeks was present when Samons gave the slip to BicknellInitiallyhe suggestedMeeks was presentAmoment later it appears he spoke to Bicknell in the yardand to Meeks in the office, yet he also talked to them"together and separately(1 209-210) Although this is aminor discrepancy I need not resolve this imprecise andalmost careless manner which marks so much of Samons'testimony illustrates one of the many reasons I find histestimony so unreliableOn cross examination Samons identified a slip (R Exh8) from Richard Kim M D (InternalMedicine & Cardiology) as the originalwhich he gave Bicknell on 24 July(2 295) Bearing what appears to be the date of 7/24,and reflecting a signature of someone (presumably DrKim), and referencing Samons, the text appears to read(R Exh 8) 17 This gentleman is under my care due tochest pains "Tendering of Dr Kim s slip was followed, either immediately or a few moments later, by both Meeks andBicknell ( they") telling Samons he would have to take aphysicalTelling Samons about the call from the womanat the hospital, Bicknell said Samons had unstable anginaand would therefore have to take a physical Samons17 I only guess at the first word and it may be that the This is reallysome marks indicating the time of day 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsaid he would be glad to do so Bicknell said the examsnation would be at the Thuss Clinic in Birmingham thathe would call the clinic on Monday (27 July) to reschedule the examination for Tuesday, and that he would callSamons on Monday and give him the appointment time(1209-211, 2 308 315-317)Samons testified Respondent had removed his personalCB radio, the speakers, and all my accessories from hisEnerhaul truck They were in a box which Respondenttendered him Samons testified he considered the removalunusual,for Respondent had never before done that(1 211) He fails to say whether he means as to himself orother drivers In an answer reflective of how Samonscontradicts himself, Samons then testified (1 211)Q Was there some explanation?A No, sir They didn t really give me an explanationHe [Bicknell, apparently] said it was thereason on account of he didn t want them stole Butthat never bothered them beforeAs we shallsee in a momentBicknell testified he removed Samons personal items to keep them from beingstolen (2 452) For comparison, driver Dee Allen, whohad been terminated while in the hospital about 8 days,was told on 7 August to come back that afternoon whenhis former truck was brought in at the end of the dayand remove his personal items Although he gives fewdetails,Allen testified he still has not received all his personal items, a pair of $14 gloves a hammer two screwdrivers, and a wrench (1 153, 156) The implication isthat some of his personal items were possibly stolenwhile he was in the hospital and that Bicknell promisedthat Allen would get the itemsRecall from earlier that Samons attended the secondunion meetingat or about 3 p in on Sunday, 2 Augustand testified for the Union at the representation hearingof Tuesday 4 August Samons testified that the hearingconcluded that day about 11 a in (2 266)According to Samons, after the hearing concluded hewent to TMI carrying two back to work slips stating hecould return to work on 5 August One slip was fromDr Thomas and the other was from Dr Kim According to Samons, he gave both slips to Bicknell Samonsidentified a copy of a slip dated 4 August (G C Exh 8)and bearing the apparent signatureof Dr A E Thomasas a copy of the original he gave to Bicknell that day(1 216-217 2 266 317) Samons does not recall what timehe went to Dr Thomas that day, but he knows it wasnot immediately after the representation hearing (2 266-267)The Dr Thomas slip asserts that Samons has beenunder the physicians care from 18 July and is able toreturn to work on 5 August Under the space for remarks is written (2 269, G C Exh 8), Patient is to workonly ten hours per day'Explaining how such a peculiar limitation came about,Samons testified it came from exhaustion and fatiguethe company put on me by working me over the DOTregulations,which is 10 hours a dayThe nurse wrotethe remarks and Dr Thomas signed the slip The nurseknew to inscribe those words because Samons had beentalkingwith them about it(2 343-344)EarlierSamons had testified on cross examinationIam t forsurewhether thenursefilled it out that I didn t tellthe nurse to put nothing on there, and that he had seenthe doctor sign the slip (2 268-269)Bicknell denies seeing Samons on 4 August and deniesthatSamons camein that day with a doctors slip(2 483) He testified as I have mentioned that he did notsee or hear from Samons between their telephone conversation the evening of 17 July until Samons unexpectedly showed up for workat 6 a in,an hour after theregular starting time on 5 August (2 441-442, 483) I willsummarize 5 August in a momentTurning now to Dr Kim's slip, I note that Samons testified he did not have it (or a copy) because he had givenit to Bicknell on 4 August but that the slip said he wasable to return to work (1 216-217) There are two slipsby Dr Kim in evidence The first is the one dated 24July which states Samons is under my care due to chestpain(R Exh 8) Accordingto Samons,he gave thatslip to Bicknell the afternoon or evening of 24 July Ofcourse, the slip itself speaks of under my care, notmay return to workOstensibly therefore, the 24 Julyslip is not the one Samons supposedly tendered to Bicknell on 4 AugustThe second slip from Dr Kim does state Samons isable to resume his regular job activity (G C Exh 13)That slip, however, is dated 10 August I discuss it laterSamons testified Bicknell told him to report for duty at5 a in the next day (5 August) but that his truck mightbe in the shop and he might have to wait When Samonsreported on 5 August he found that his truck had thefront end removed for repairs Bicknell offered him amaroon colored 1984 Mack It was not one of the regular trucks of Respondents three firms and Samons hadnever driven it before On inspecting the vehicle, Samonsobserved it needed extensive repairs Samons told Bicknell he could not drive the 1984 Mack in the condition itwas in Bicknell told Samons to pull it into the (TMI)shop for the necessary repairs Samons waited 6 hourswhile the truck was being repairedItwasnot repairedto Samons satisfactionThe recordis not clear,but it appears Samons unsatisfied objection was that certain trailer tires (apparently the front ones) as well as the fronttires the steering tires (on the tractor, evidently) wereslick and should be replaced but Bicknell refusedWhenSamons refused to drive on the basis that slick tirescould cause a wreck, Bicknell told Samons the truck wasall that was available and Samons could either drive it orgo home and Bicknell would call him when he hadsomething else for Samons to drive Samons left havingwaited for the repairs from about 6 am to about 11 45am (1218-225 2 299-301 329)Bicknell testified that Samons unexpectedly reportedforwork at 6 am on Wednesday 5 August Samonscame in andpresentedme with a back to work slipHoweverHe didn t give me the slip that I rememberHe showed me the slip (2 442 )Consistentwith Samons Bicknell testified Samonsregular truck was in the shop for front end repairs, thatBicknell told Samons he could drive an extra truck (the1984 Mack) which was available, that Samons inspected BLUE SQUARE II45itand protested it was unsafe to drive, that Bicknell hadrepairs made on the truck while Samons waited and thatwhen those repairs were done Samons said he could notdrive the truck because it was not air conditioned (2 442-444)A repair order is in evidence (R Exh 20) It reflecta that two mechanics that morning made several repairsThe mechanics relined the front axle trailer brakes,replaced certain bushings replaced both brake drums replaced the right front trailer wheel hub, and repaired thebackup hornAlthough the tires are not mentioned,Bicknell testified he and Samons together pointed at theitems to be repaired,which we fixed, and he saw nothing else wrong with the truck (2 444, 475-482)Later that day Bicknell wrote, in hand a three pagefilememo,To Whom it May Concern, summarizinghis conversation with Samons that morning (2 446-447R Exh 17) After writing that the repairs were madetrying to satisfy Samons Bicknell wroteHe then refused to drive the truck because itdidn t have an air conditioner I informed him that Ididn t have [to] furnish him an A C The truck wasnot equipped with an A CHe then told me [he] had to have an A C because of the heart condition angina and he wasunder medication I then told James that was all Ihad [for him] to driveBicknell's testimonial description is to the same effectThere is no evidence that any of Respondents trucks areair conditionedBicknell testifiedhe confronted Samons with theieport from thenursethatSamons had unstableangina Samonsconfirmed he had the condition but saidthe doctor had given him a back to work slip (2 444) AsI have summarized, Samons essentially confirms this portion of Bicknell s description, except that Samons placesthe conversation on Friday, 24 July andit isnot clearhe concedes he admitted to Bicknell (on whatever date)that he hadunstable anginaBicknell testified he then went into the office, obtainedthe booklet of DOT regulations brought it outside andshowed Samons the section about a physical restrictionagainst driving with the conditionof anginapectorisSaying he did not think Samons could drive with thatcondition, Bicknell askedSamonsif,atRespondents expense,he would go to the Thuss Clinic for a physical examinationSamons said he would think about it (2 444-446)At some point, Bicknell concedes, he told Samons the(1984 Mack) truck was all he had for Samons to driveSamons said,I'm confused You know, I don t knowwhat you re trying to do to meBicknellassuredSamonshe was not trying to do anythingto Samons,that he was just trying to get him to drive a truck ButSamons refused to drive itas unsafe(2 446) Bicknell'sfilememo concludes the episode with Bicknell s requestfor Samons to go to the Thuss Clinic for a physical, atcompany expense, and with Samons saying he would letBicknell know (R Exh 17) Bicknell testified he heardnothing from Samons regarding Thuss Clinic, and thathe, Bicknellcontacted the clinic about arrangements andwas told to send Samons at Respondents convenience(2 447-448)Checking Samons personnel file Bicknellfound a medical report for the services of A E ThomasM D, a radiologist at Walker Regional Hospital for theperiod of 20 to 24 July The medical diagnosis includesangina pectoris (2 450-451 R Exh 18)During cross examination, Samons conceded he didmention the air conditioner and that there was discussionabout itHowever, he claims he does not recall the remarks (2 301-302) Samons then testified as follows(2 302-303)Q Let me ask you to recall this as best you canDid you tell Mr Bicknell you had to have an airconditioner')A Not to my knowledge I don t remember thatQ Did you tell him you had to have an air conditioner because of your condition?A I might have told him on account of the dustconditions at the steam plant down there I mighthave said thatQ Let me ask you if you told him you had tohave an air conditioner because of a heart condition, angina?A No sirQ That s gust absolutely wrong?A I did not say that, I don t believe, sirQ Examine your recollection now, Mr Samons,and see if that angina was mentioned in that termby you during that conversationA I don t rememberAfter some testimony that Samons probablywas onmedication, and a referenceagain to5August the testimony resumes (2 304)Q I guess I want to make sure that you state yesor no Did you tell Mr Bicknell that due to yourheart condition,angina,for which you were takingmedicationyou had to havean airconditionerbefore you could drive?A I don t remember saying that, sirAfter further testimony that Bicknell said that thetruck (the 1984 Mack) was all he had for Samons todrive, that the DOT regulation book was discussed(Samons claimshe raised it as a topic), and a referenceby Samons that he not the mechanic, is the driver, thetestimony resumes (2 305)Q I m reading again from Mr Bicknell's statement that was supplied to the Labor Board backduring the investigation about the DOT regulationsinvolving angina pectorisHe will testify, I presume that he and you discussed angina pectonsafter you brought it up, saying you had it and hadto have an air conditioner before you could driveAnd I m asking you if you remember anythingabout that?A I don t remember nothing like that 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ Are you aware-A If I did, Idon t remember itneither laying off Samons nor firing him (1227-2302314)The foregoing makes it appear Bicknell gave Samonsno choice However, at one point in his cross exammationabout the 17 July conversation with Bicknell,Samons injected a reference to 6 August Asked whetherBicknell,on 17 July,had told him that if he refused towork Bicknell wanted the keys to Enerhaul's truck andfor Samons to clean out his personal property,Samonsanswered,On August 6th, he did Yes, sir" (2 290 )Notwithstanding his earlier testimony that all his personal items had been removed from his Enerhaul truckand given to him on Friday,24 July,Samons thereaftertestified Respondent had failed to remove his CB antennaand stereo Therefore,at 3 30 p in on 7 August Samonscalled Bicknell about these remaining items Bicknell saidfor Samons to meet him there at 7 p m to remove them(1 229)When Samons arrived at 7 p in on 7 August he spottedDee Allen Samons testified he asked Allen to accompany him and Bicknell to Samons truck where Bicknell had another driver remove Samons remaining property (1 229)According to Samons,on this occasion heasked Bicknell about going to take a physicalHe refused Samons then asked Bicknell if there was any workSamons could do and Bicknell said no To Samons' question of whether Bicknell was going to return him towork,Bicknell said no Samons asked Bicknell where hegot his information that Samons had unstable angina and,as he had stated on 6 August,Bicknell said it came froma woman at Walker Regional Medical Center,and thatSamons insurance would go dead in 30 days (1 230)As I mentioned earlier Dee Allen was present on 7August to remove his personal items because he hadbeen terminated while in the hospital(1 149, 152, 2 502)Contradicting Samons'assertion that Samons asked Allento accompany him and Bicknell to Samons truck Allensimply says he was at his truck when Samons came overto his Enerhaul truck,for whatever purpose, and that he,Allen, was standing there when Samons and Bicknell hadtheir conversation(1 157)Called as a witness by theGeneral Counsel, Allen testified he heard Bicknell tellSamons he would have to take a physical before Samonscould return to work According to Allen Samons thenasked where Bicknell wanted Samons to take the physical,but Bicknell did not respond Samons asked whenRespondent was going to return him to work and Bicknell said he had no work available Samons asked if hewas terminated,and Bicknell said no but Samons insurance coverage would go dead in 30 days Allen testafeed that termination of insurance coverage would mean,to a driver,that he was fired because a driver's insuranceisnot terminated in 30 days if he is off work for 30 dayswith a broken leg (1 153-154, 158-160)As I have noted Bicknell testified he recalls a conversation with Samons,in the presence of Dee Allen, whenSamons returned to claim his personal belongings, butBicknell does not recall the date Bicknell testified thatwhen Samons picked up his items Bicknell asked himwhen he was going to be able to return to work Samonsresponded he did not know and added either he wasAfter a further question or so,with a request to repeata question,Samons testified that on 5 August he did nothave angina pectoris that the tests proved he did not,that he was cleared to return to work,and that on thisoccasion(5August)he and Bicknell did not discussangina pectoris and whether Samons could(lawfully)driveWhen counsel declined to define angina pectons,Samons asserted,Idon t know what you re talkingabout then I can'tanswer a question if I don t know'Asked if he did not know anything about angina pectoris,Samons testified,Idon t know anything about noangina pectoris, no, sir,and that he should not have toanswer without a clear definition of the term (2 306-307)Samons also testified that on 5 August nothing wassaid about a physical examination or the Thuss Clinic Atleast,Not to my recollection(2 308)Asked whetherhe ever called the company about going to the ThussClinic for the physical,Samons said no because Respondent said they would call him about it and Respondentnever didMoreover,Samons asserts,he spoke withBicknell around 3 to 3 30 p in on 13 and 14 August andon neither occasion did Bicknell mention the subject ofgoing to the Thuss Clinic, and Respondent has neverscheduled an appointment for him there(2 308-309)Samons explanation that he possibly mentioned the airconditioner in relation to dust conditions is just that-apossibilityEven if said however, I find it was merely anadd on to the principal reason he gave,that being hisanginaDorlands Pocket Medical Dictionaryadvises thatangina'a spasmodic choking,or suffocating pain, is aterm"used almost exclusively to denote angina pectonsAs a standard dictionary reveals, angina pectons issevere paroxysmal pain in the chest associated with aninsufficient supply of blood to the heartMore specifically as Dorland's explains it is the insufficient supply ofoxygen(carried by the blood)to the heart muscleAccording to Samons, the evening of 5 August he returned with his wife to Respondents premises Samonsoffers no explanation for this visit He testified that onthis visit Bicknell asked him for the keys to his regulartruck(No 3114)Samons did not have the keys withhim Bicknell told Samons to come back at 5 30 the nextmorning and to bring the keys with him Asked (ondirect examination)ifBicknell gave a reason, Samonstestified(1226-227)He didn t say I assumed to work "Samons arrived the next morning 6 August Bicknell,Samons testified, came and askedfor the keysWhenSamons gave him the keys,Bicknell said,The ownersand myself feel you are medically unqualified to drivethis truck on account of your unstable anginaSamonsprotested,saying he had no angina He offered to take aphysical examination to prove it,and he stated he had already submitted a doctor s slip stating he was able toreturn to workBicknell repeated his statement that heand the owners did not feel that Samons was medicallyqualified to drive and Samons repeated his request thatRespondent send him to Respondent's doctor-a requestBicknell"refusedSamons asked for a slip stating whatBicknell had said,but Bicknell declined,saying he was BLUE SQUARE II47undermedication or under a doctor s care (2 452)Whether inthis sameconversation, in the one on 5August, or a differentone, is unclear,but Bicknell testsfeed he recallstelling Samonshe would have to take aphysicalexaminationbeforeRespondent could tellwhether Samons could return to work (2 452-452a)It seems that the first portion of Bicknell s testimony,Bicknell s recollection of a conversation with Samons inthe presence of Dee Allen, is possibly a reflection of amerger of two events in Bicknell s memory AskingSamons when he would be able to return to work soundsmore like something Bicknell would have asked on 24July-except Bicknell testified he did notsee Samonsafter 17 July until 5 August Asking about a physical examinationissomething he possibly asked about in thepresence of Dee Allen on 7 August Recall that Bicknelldoes not specifically describe a 7 August visit bySamons,and, indeed,assertsthat the next time he saw orheard fromSamonsafter 5 August was some 10 to 14days later (2 448)Memories are faulty, of course, andBicknell does not claim to have a perfect memory Although the matter is not free from doubt, it appears thatthese limited recollections of Bicknell pertain to the 7August visit Samons made to Respondent's premises, andI so findRespondentarguesthatAllen s version contradictsSamons (Br 92) The General Counsel does not addressthe matter Allen s version may not be a flat contradiction of Samons, but it surely appears inconsistent Essentially, however, they both, in effect, contradict Respondent s versionthat beginningon 5 August Bicknell askedSamons totake a medicalexamination Samons'versionof 7 August (3 days after Samons testimony at the representation hearing) has Bicknell refusing Samons' offer totake a physicalexaminationTo that same offer (actually,Samons' response to Bicknell of where did Bicknell wantSamons to take the physical), Allen's version has Bicknell standingmute Of course, Allen's versionis inconsistentwith the General Counsels apparent theory thatRespondent, changing its attitude after Samons testifiedas a unionwitness on 4 August, affirmatively refused anyoffers by Samons after the representation hearing to takea physicalexaminationThat is, Allen s version reflectsthat Bicknell, on the surface, wanted Samons to take aphysicalWhen Samons responded affirmatively, effectively calling Respondents bluff Bicknell went muteDoes it make sense that Bicknell would make such abluffDoes it make sense that if he would do so, that hehad no prepared answer to give in case Samons accepted'9Resolutions of these questions will be reserved forlaterA principal question will be whether Respondentreversed its position after Samons testified on 4 Augustor whether Samons, seeking to establisha case,fraudulently testified that Bicknell changed directions after 4AugustBefore reaching the next conversations, recall from myintroduction that on 9 August Samons filed a claim forunemployment compensation The following day he filedthe predecessor charge to the one the Union later filed inthis case Two medical slips are dated 10 AugustOne of the 10 August medical slips is from Dr Kim(G C Exh 13), and the other is from Dr Thomas (G CExh 14) ReferencingSamonsmedical diagnosis,DrKim s statementreads,The patient was found to havenormal coronary arteries w/normal left ventricular functionHe is able to resume his regular job activity R/Ounstable anginaSamonstestifiedhe visitedDr Kim's office on 10AugustDr Kim explained that "R/O" means ruleout " (2 264, 270 )Recall that Dr Thomas' 4 August slip (G C Exh 8)states that Samons has been under his care since 18 Julyand is ableto return to work on 5 August, exceptSamons isto work only 10 hours per day The slip of 10August repeats the data about under care from 18 July to4 August and may return to work on 5 August (these arefill in the blank type data) Then, in the handwriting ofDr Thomas, in the space for remarks appears (2 273-274, 346) 18Pt is able to work full time & can return tohis original jobSamons testified he obtained these two 10 August slipsfor the unemployment office and that he took themthereHe does not know whether that office madecopies but they did not keep the originals (2 260, 271-171, 345) Samons concedes he never took them to Respondent (2 271)He did not take them to Respondentbecause there was no sense in" that in view of the (asserted) fact he had already given Respondent workslipsand had not been able to return to work (2 276) InSamons'view there just was no reason to do so(2 360) Respondent contends anyone interested in showing good faith would have done so, particularly sinceone of the slips ruled out the unstable angina and theother removed the 10 hour restriction (Br 35 95)Samons gave three affidavits (dated 13 August, 2 September, and 23 October) to the Board (1 252) He confirms that in one of his affidavits he stated Respondenthad no proof he had unstableangina(2 287) Presumablythat was in the 13 August affidavit (as Respondent suggests,Br 29, 33), for that topic, logically would havebeen one of the first items covered Pointing to Samonsacknowledgement that he so told the Regional Officeduring the investigation of the charge, and contendingthat the originals of both slips were attached to SamonsaffidavitRespondent argues that Samons obtained thetwo 10 August slips to prove to the Board he had no unstable anginaand that Respondent had no proof to thecontrary (Br 33-35) 19If Samonsversion of events were correct-that Respondent s attitude changed after his 4 August testimonyand that Respondent thereafter not only asserted he wasmedically disqualified, but refused to let him return towork after receiving a return to work slip from him on 4August and refused to schedule him an appointment atthe Thuss Clinic-then it is possible a reasonable person18 R Exh 4 is the originaland G C Exh 14 is a -opy (2 272-275345)19 The evidence is unclear on whether more than one original medicalslipwas attached to Samons affidavitAlthough Respondent askedSamons about this on cross examination the only certain fact is that theoriginalof DrKim s 10 August slip (R Exh4G C Exh 14) was soattachedA reference there to one of the medical slips appears to be toDr Thomas 4 AugustslipG CExh 8(2 271-275)as Respondent acknowledges elsewhere (Br 24) 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould give up on taking any more medical slips to Respondent Perhaps he did take the two 10 August slipsand show them to the unemployment office The 4 November two page decision of Appeals Referee Brazealmakes no express reference to them, although it doesstate Samonswas eventually released as being able toreturn to work (R Exh 7) The record here does notreflect whether that is based on copies made of the slips,on testimony at the unemployment hearing, both, ornone of the aboveSamons certainly had an incentive to obtain the two 10August slips for furnishing to NLRB Region 10 That incentive would be to support his claim that Respondentasserting he had unstable angina, was refusing to let himreturn to work Although Region 10 could not putSamons back to work at Respondent the slips mighttend to support the Union s charge However, the factSamons did not take the two slips to Respondent is justas consistent with Respondents position that all along itwas telling Samons he would have to obtain medicalclearance from the Thuss Clinic It would be a futile geslure to carry these slips to Bicknell when Samons knew(under Bicknell's version) that Respondent wanted a slipfrom the Thuss ClinicBecause there is no single clear logical reason Samonsdeclined to take the two 10 August slips to Respondent,Iwill have to resolve that issue, if need be on the basisof credibility It seems clear, however, that Samons reasons for obtaining the slips include tendering them toNLRB Region 10 and also, perhaps, to the unemployment office, and I so findBicknell testified he next (after 5 August) heard fromSamons some 10 to 14 days later when Samons telephoned twice (2 448-449) Samons recalls the next contact after 7 August as coming on 13 August when hetelephoned Bicknell at 3 30 p in and asked Bicknellabout his workers compensation coverage for his (recenthospitalization)Bicknell told him he would have tocheck into the matter and for Samons to call him backthe next day The next day at 3 p in Samons called Bic,knellwho said Respondent opposed Samons claim forworkers compensation Samons testified he neverthelessfiled a workers compensation insurance claim and thatsuch insurance paid for the 2 weeks he was hospitalized(1 231-232) Samons adds that Bicknell said nothing tohim in either of these two conversations about going totheThuss Clinic for a physical examination (2 308)Samons does not claim he raised the subject, eitherBicknell testified that on the occasion of these callsSamons asked if he was terminated Bicknell told Samonshe was not terminated but that he needed to go to Respondent s physician for a physical examination to obtainmedical clearance to drive Samons said he was filing forboth workers compensation and unemployment compensation, and he asked Bicknell to help him obtain eitherthe former or to discharge him so he could draw thelatterBicknell said Samons was not discharged and hedid not know of anything Samons should be filing aworkers compensation claim over (2 448-449)In one of those rare instances when Bicknell andSamons agree on a fact they concur they next saw eachother the morning of Monday, 31 August There is sharpdisagreement however, on how it happened that Samonsreported that day for work Samons testified Bicknellcalled him that morning at 4 35 and told him to report towork that morning at 5 30 am or 6 am (1 232-233,2 318)Samons testified Bicknell's call surprised him(2 349) Bicknell testified Samons unexpectedly showedup that morning around 5 30 to 6 (2 453-454, 473, 484)When Samons arrived Bicknell testified, he showedBicknell a medical slip from, as Bicknell recalls, a DrRussell Samons did not leave the slip with Bicknell Onlooking at the slip, Bicknell told Samons he still wouldhave to go to the Thuss Clinic because Bicknell wantedRespondents doctor to examine Samons and give him amedical clearance to return to work In the meantime,Bicknell said, Samons could continue to drive, but hestillwould have to go to the Thuss Clinic Samons saidhe would try to go later (2 454, 486) Samons denieshaving or showing a doctor s slip to Bicknell on that occasion and denies Bicknell told him he would have totake a physical examination (2 318)Because Bicknell was not expecting Samons, Bicknelltestified,a driver had already departed with Samonsregular vehicleBicknell testified he had assigned thedriverRonald Avery to the truck full time at somepoint after 5 August (2 453-454, 461) The only vehicleleftwas the extra truck (2 484-485), the 1984 MackBicknell (2 486) and Samons (1 233) agree that theonly truck left in the yard was the same 1984 Macktruck Samons had earlier refused to drive on the basis itwas unsafeOn this 31 August Samons proceeded todrive the truck During the course of the day he reported a breakdown caused by a ruptured fuel line Respondent had it repaired and Samons finished the day (1 233-234 2 320, 455, 486)When Samons parked the truck the evening of 31August he wrote up a repair order That is, he requesteda listof repairs to be done to the Mack (1 235, 2 320455) Samons testified he spoke withH B the shopforeman in describing the needed repairs On this occasion, Samons testified he told H B that the Mack had asteering problem which caused darting on the roadOther repairs Samons requested were the correction of avibration oil spraying on the break drums, and replacement of the clutch because, Samons asserted it was defectiveSamons testified that the shop foreman includedon the repair order all the items except the steering Asto the steeringH B informed Samons that the ownersMeeks, and Bicknell were all aware of the steering andthat there was nothing that could be done about thesteering (2 235-236, 2 322 324) Samons concedes theMack has a different steering mechanism from some ofthe other trucks and that it steers differently from theKenworth he drove (2 323) 20 As Bicknell explains, somedrivers likeMacks and some prefer Kenworths (2 479)20 On the latter point Samons answered that it did steer differentlythat it darted I construe Samons testimony to be that Macks and Kenworths have a different feel with the steering and that in addition this1984 Mack needed a repair to the steering because the truck darted Ido not think Samons contends he as a driver cannot handle a Macktruck if it is in good condition BLUE SQUARE II49Bicknell and Samons agree that Bicknell told Samonsto report for work the next day (1 236 2 319, 324, 485)When Samons arrived for work on 1 September hefound the 1984 Mack truck right where he had left itOrdinarily repairs are made overnight On this occasion,however no repairs had been made Samons acknowledges that sometimes the mechanics were too busy tomake all the repairs facing them overnight and would beunable to reach or complete them until the following day(2 354) Samons questioned themechanicwho said hecould not do anything until talking with Bicknell (1 236-237, 2 322-325)Bicknell (2 456) and Samons (1 237) agree that the mechanic telephoned Bicknell and spoke with him Bicknellwas at a location about 10 miles away Bicknell testifiedthe mechanic reported that Samons would not drive thetruck, that Samons said it was unsafe and wanted to talkwith Bicknell Bicknell asked the mechanic if everythinghad been done for the truck that was supposed to bedone and the mechanic said it had Speaking again withSamons, Bicknell told Samons he needed to carry hisload assignmentsNo, I in not going to drive the truckIts not safe,Samons repliedWell, are you refusingthe load)Bicknell asked Samons answered he was notbut he was not driving the truck because it was not safeBicknell said he would be there in a few minutes (2 456-457) (Samons version is about the same although he assertsBicknell said that if Samons did not drive thenSamons was refusing a load and he would considerSamons as quitting To this Samons said he was not refusing or quitting and simply wanted the truck fixed )A few minutes later at the TMI office Samons Bicknell,andMeeks had their final confrontation Beforesummarizingthat episode, however I should discuss themechanicQuite likely themechanicwho spoke toboth Samons and Bicknell on this occasion was the shopforeman,H B In any event neither H B nor any ofTMI s mechanics testifiedNeither Respondent nor theGeneralCounsel introduced either the repair orderwhich, there seems to be no dispute H B prepared theevening of 31 August If Respondent made any of the -equested repairs it offered no objective evidence of suchfactAlthough Bicknell s version includes the statementthat the shop foreman (the mechanic) said everything(the repairs, presumably) had been done that was supposed to be done, that statement is not substantive evidence because it would be hearsay for that purpose It ismerely part of the description of the chain of eventsBut even if I were to consider the shop foreman sreport for the truth of the matter asserted it remains ambiguousTaken with Samons testimony that the truckhad not been moved and no repairs made, H B s statement possibly could mean that an inspection had revealed there were no defects to be repaired The problem with that possibility is that such an inspection presumably would require that the truck be taken to aninsidework area There is no evidence that was doneand that the truck was reparked in the very spot it hadbeen left the evening beforeIt isunfortunate the partiesdid not see fit to adduce more evidence in order to clarify this pointThe scene at the TMI office begins mostly as a repetitionof the telephone exchangeBicknellconcedesSamons said he was not quitting and that their exchangewent back and forth (2 458) Samons admits Bicknellsaid he would just have to get another driver for thetruck, and that Samons said he was going to wait thereuntilRespondent either fixed the truck or brought in anew driver (2 325-326) Bicknell then asked Samons toleave (2 326)SubsequentlySamons reversing field,denies that and asserts he told Bicknell he would waitfor the truck to be fixed but Bicknell asked him to leaveThinking Bicknell was trying to get Samons to quit,Samons did not want to leave At that point Samons assertshe was told to get his damn ass off the property(2 358-359)Samons last answer (which I do not credit) contractsthe sequence by injecting a quote (get his damn ass offthe property)which he earlier attributes toMeeks(1 239-240, 2 327)What happened I find is that whenSamonstold Bicknelihe was not going to leave Bicknell telephonedMeeks and reported he had a driver who would neitherload nor leave (2 458, 585) Meeks came over and askedSamons what the problem was Samons said the truckwas not safe and he was not going to drive it Meekssaid the truck was all he had for Samons to drive and ifSamons could not take it Respondent had nothing elsefor him to drive Samons kept raving and Meeks saidSamons should leave the property, and Samons left(2 586, Meeks)Bicknell recalls that Samons asked Meeks if he wasterminated and Meeks said he was not terminated Meeksalso told Samons, Bicknell testified, that Respondentwould let Samons know if they had anything else forhim Bicknell testified they have not since called Samonsbecause Respondent had nothing for him (2 460, 487)Samons testified Meeks took the truck keys and ticketsfrom Samons gave them to one of the (casual) driverswaiting for a job engaged in an exchange with Samonssimilar to that which Samons and Bicknell earlier hadmade then told Samons to get his damn ass off theproperty and not come back there again Samons left(1 239 2 283-327) On his final reference to this Samonsadds that he asked if he was terminated and Meeks said,You take it any which way you want to (2 327)The following day or evening Meeks testified Samonstelephoned him and asked if he had been terminatedUnder strict instructions from Respondents lawyer thatSamons was not to be terminated, Meeks advised Samonshe was not terminated He told SamonsNo, you re notterminatedKeep in touch we 11 get something for youYou re not terminatedMeeks testified Respondent s positionbeforeOSHA the unemployment compensationcase, and before the NLRB consistently has been thatSamons was not, and is not, terminated The 2 September telephone conversation was Meeks last (job) contactwith Samons Samons has not returned to work (2 586-587)Samons does not describe a telephone conversationwith Meeks after he left the TMI premises on 1 September, and he did not testify in rebuttal On cross examina 50DECISIONS OF THENATIONALLABOR RELATIONS BOARDtion about the TMI conversation on 1 September hedenied he was told to stay in touch with the company (2327-328)The next time the participants met or spoke in thepresence of one another was at the unemployment compensation hearing on 28 OctobercDiscussionSamons testified as follows on cross examination (2 297-298)Q Now, this is Mr Bicknell who just came inthe courtroom? Is that correct?A I presume so Yes, sirQ Is that Mr Bicknell?A Yes, sir It looks like him(1) Credibility resolvedElsewhere I generally have credited the GeneralCounsels witnesses over those of the Respondent I amunable to credit James D Samons, and I find him to be agenerally unreliable witness In several respects he testsfeed in a manner that undermined my ability to have anyconfidence in what he was saying He also appeared toemploy a selective memory, recalling data he consideredfavorable to his cause, but unable to recall that whichmight be unfavorable Finally, and of importance, his demeanor was unsatisfactoryIhasten to add that Respondents witnesses exhibitedsome of the same deficiencies throughout the hearing,and elsewhere I have found my impression such that Ido not believe them in the respects describedIndeed, my impression of Bicknell and Meeks is overall,unfavorable But as unfavorable as that impression is,my assessment of Samons as a witness is more negativeTo illustrate his manner of testifying I cite a few examplesFirst, at times he was coy Recall the Miller SteamPlant incident and the confrontation in Dora AlabamaOn the first day of the hearing, and in his testimony ondirectexamination,Samonstestified thatGene Crouseshot me birds' (1 242) at the MSP and that Meeks alsoshot me a bird a few minutes later as he and Samonspassed on the highway (1 244) But when asked the nextday on cross examination, about such a birdSamonsinitially repliedNaw and then, What is that? Shooting birds?Asked if he did not know what the termmeant Samons in effect allowed that he did (2 337)At times Samons was evasive For example it tookseveral questions on cross examination including someby me for Samons simply to say he had authorized AttorneyA Lee Tucker to file an appeal, on Samonsbehalf in Samons unemployment compensation case(2 280-282)Respondent describes Samons testimonial demonstration as that of an advocate rather than a witness (Br 84)As an example of Samons approach toward his duty as awitness,Respondent cites(Br 84-85) a question oncross examination respecting Bicknell This is an exampleof Samons qualifying his testimony to the point of foolishnessRecall that Glenn Bicknell joined Enerhaul asroad boss on 26 May 1987 (2 414 417) and that Samonswas there when he arrived (2 435) As road boss or operations manager,Bicknell supervised Samons On nearlya daily basis, therefore, from late May to about 17 JulySamons would see Bicknell They also spoke with or saweach other on a few dates after that the last occasionbeing Samons unemployment hearing on 28 October (RExh 7) Despite obviously knowing Bicknell on sightand qualifying his testimony to the point of foolishness,At other timesSamonswas either evasive or simplyconfusedSome honest confusion can be exhibited byany witness Any confusion by Samons struck me however as in reality the product of an intent to avoid cooperating asa witness Thus (2 267-268)Q Well, are you the sameSamonsthat filed acomplaint with OSHA9A No sir I didn t file it with OSHAQ Well, the Department of Labor, Mr Gill?A Yes, sir I filed one with No,sirIdidn t fileone with Mr GillQ Who did you file it with Mr Samons?A OSHADisbelieving Samons as I do, I find that, generally, theevents as to Samons are as described by Respondent switnessesRespondents testimonial evidence regardingSamons was introduced principally through EnerhaulOperationsManager Glenn A Bicknell and to a verylimited extentGeneral Manager Frank Meeks It is notthat I find them so credible, it is that I find Samons sounreliable(2) ConclusionsI shall not undertake to resolve every conflict Indeedthatmay not be possible, particularly as I do not necessarily accept Bicknell s testimony in its entirety Nor is itcritical that I assemble a unified theory of what reallytook place Of course, a logical explanation of events canassist inresolving credibilityWhat generally happened Ifind is thisOn Friday 17 July 1987, Samons resisted a work assignment for the following day because he wanted toattend the first union meetingAlthough that meetingwas not until 3 p in on 18 July (2 294) working that Saturday could have caused him to miss the meetingSamons apparently had been working long hours andwas tired To obtain an acceptable excuse for avoidingworking that Saturday, Samons devised the plan of calling Dr Thomas He called Dr Thomas and reported hewas exhausted from working long hours Dr Thomastold him not to work on Saturday and to come see himon Monday Samons reported this to BicknellConcerned that Respondent might classify him as aquit,and thereby terminate him Samons decided tochange his medical problem from exhaustion to chestpainsThis resulted in his hospitalizationWhetherSamons planned on hospitalization or whether hisscheme got out of his control I need not decide Samonswas admitted on the diagnosis of angina pectoris Ofcourse an X ray will not disclose pain and all the testsSamons had in this hospitalization were negative as to a BLUE SQUARE II51heart problemSamonswas released (the second time)from the hospital on 30 July Even before Samons testifeed on 4 August at the representation hearing Respondent had received a report (the 21 July call from the hospital insurance clerk, followed later by the insuranceform) that Samons had unstable anginaA 24 Julymedical slip from Dr Richard Kim referred to chestpain(R Exh 8)Ifind thatBicknellinitially told Samons he wouldhave to obtain medical clearance from the Thuss Clinicbefore he could return to work, that Samons said hewould think about it and let Bicknell know, and thatSamons never told Bicknell he was ready to go to theThuss Clinic Perhaps this conversation first occurred, asSamons asserts,on 24 July Perhaps, as Bicknell testified,itoccurred 5 August Perhaps it occurred on both datesIneed not decide TheissueIresolve is, as just described, that Bicknell made the Thuss Clinic clearance acondition for Samons return to employment and Samonshas never acceptedWhen Samons unexpectedly reported for work on 31August Bicknell relaxed the condition That date wasafter the representation hearing and the Union s predecessor charge in this case was under investigation byNLRB Region 10 Bicknell relaxed the Thuss Clinic condition to allow Samons to return to work subject to hisobtaining that clearanceThe controversy developedover driving the 1984 Mack truck and Samons has notreturned to work after 1 SeptemberThe General Counsel argues that Respondent deliberately kept giving the 1984 Mack truck to Samons, afterSamons testified on 4 August, on the assumption Samonswould find it unacceptable (Br 12) The truck apparentlywas driven on other days by other drivers Respondentmade several repairs on the truck but could not satisfySamons Respondent contends Samons acted at all timesin a mannerto build a caseagainstRespondent beforeone or moreagencies(Br 86-87 95)Respondents position is that Samons has never beenterminated and may return to work subject to obtainingmedical clearance from Respondent's physician within areasonable time after he returns to duty (Br 99) I findthat to be the situationFinding insufficient evidence that Respondent has discnminated against James D Samons because he testifiedon 4 August 1987 at the representation hearing in Case10-RC-13532I shall dismissthe complaint as to him5 Jimmy A Richardsona IntroductionJimmy A Richardson s case revolves around timingRelying substantiallyon timingtheGeneral Counselcontends Respondent discharged Richardson because hetestified (in the presence of General Manager Meeks) asa witnessfor the Union at the representation hearing on4 August Respondentalso relieson timingto assist inshowing its decision to discharge Richardson over an 8June vehicle accident was not unlawfully motivated Because timingalone will not carry the General Counsel sburden of establishing a prima facie violation (as Respondent points out Br 82) the General Counsel alsorelies heavily on a conversation between Richardson andMeeks about 11 June that Meeks considered Richardsona good driver and was not going to discharge him (itemsMeeks denies) and on the fact Richardson worked 14July (Richardson had been on workers compensationleave since his 8 June accident) and was not dischargedThe only significant event argues the General Courtselbetween Richardson s 1 day of work on 14 July (hewas off again until 10 August) and his 10 August discharge was his 4 August testimony (Br 7) Not so, saystheRespondentThe significant intervening event wasRespondent's receipt from the Alabama Department ofPublic Safety of a motor vehicle ieport (MVR)21 showing that Richardson's safety record had exceeded the adverse points Respondent allows (Br 80-81)Iconclude that Respondent, aware that Richardson sdriving record was poor sent for MVRs on all employees the afternoon of 4 August, following Richardson stestimonyWhen the MVRs (dated 6 August) arrived,Richardson had its ostensibly lawful basis for dischargingRichardson Because the same MVR net caught othersthey too were fired The evidence, however shows thatRespondent would have terminated Richardson at somefuture point because of his poor driving record Accordingly, I shall order that determination of that future datebe deferred to the compliance stage, and that he be madewhole based on the backpay period as determined at thecompliance stageb The evidenceFormerly employed at BSI for an unspecified 3 or 4months, Richardson was rehired by Meeks on 5 June1986 Richardson drove a truck hauling coal Meeks firedRichardson on 10 August 1987 (1 166)At least since May 1987, as Richardson describes, Respondent evaluated the safety record of its drivers by following a point system devised by Respondents liabilityinsurance company (1 171) Richardson testified that inMay Meeks explained the system to him and severalother drivers in the officeMeeks said a driver would becharged 20 points for a speeding ticketRichardsondoes not know or could not recall what points arecharged for an accident, but when the total reached 50the driver was to be terminated (1 171) The MVR containsinformation reported to Alabama for the last 5years (2 558 R Exh 34)As Meeks explains in conjunction with the MVR Respondent uses an evaluation form labeledDriver Evaluation Profile(R Exh 35) Points are chargedagainstyouthful drivers on the DEP, with drivers over 25 notassessed any points for age For five listed major convictions, such as driving under the influence, license suspension and hit and run,' 50 points are charged Forspeeding, 10 points are assigned if the excess speed isunder 10 miles per hour and 20 points if over 10 mphFor accidents in which drivers are not charged 10 pointsare added Oddly the rating or grading sheet (as Meeksdescribes it) does not specify the points to be applied21Although denoted an MVR by thewitnessesthe formitself is entitiedDriver License Abstract (R Exh 34) 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhen an accident is chargeable to the driver Meeks testified it is 20 points (2 598) A notation appearing at thebottom of the DEP, or rating form has been sliced inthe copying process but it apparently readsGuidelineIf points total 50 or above the employee is not to beallowed to drive any company vehicleAt the May meeting in the BSI office Richardson,aware that his March 1987 speeding conviction wouldraise his points to 60, exclaimed to Meeks,Well youmight as well fire me right nowRichardson added,however that he thought the Company should pay forit,(presumably the ticket and possibly, not count it)because he was trying to make the delivery on timeAccording to Richardson, Meeks said only for Richardson to slow down (1 172) Meeks does not address thisconversationMeeks testified that Respondents evaluation systemworks this way Twice a year Respondent sends to thestate capital inMontgomery for MVRs on all drivers(Meeks does not specify the months of the year in whichRespondent does this) In addition to its regular semiannual requestsRespondent also sends for MVRs whendrivers have an accidentor something,and on newdrivers (2 558)On the other hand Meeks testified Respondent waits until it is ready to send for five or six atonce rather than for one at a time (2 571)The DEP form states that a current MVR is to beused and that the employer is to consider the driver srecord for the last 3 years The form, as I have quoted,states that an employee is not to drive if he accumulates50 points or more As Respondents three firms employonly drivers not to be able to drive would mean in theabsence of contrary evidence no income Respondent offered copies of records reflecting a past practice of discharging drivers for accidents or exceeding the allowedpoints (2 573-578)Notwithstanding the statement on the DEP about notdriving after 50 points, Meeks testified that such is only aguideline (as it,apparently, states) and that at 50 points adriver is interviewed A driver with a positive attitude isplaced on probation and allowed to continue drivingBut any violation thereaftermeansdischarge (2 572 597)On 28 March apparently a short time after Respondent had received an MVR on Richardson, Meeks calledRichardson in for an interview which concluded withMeeks placing Richardson on probation (2 559, 572) According to the file memo Meeks had prepared22Meekstold Richardson that if he had any more moving violationsIwill have to let you goRichardson s "attitudewas very bad saying he did not give a goddamn "Meeks said he was placing Richardson on probationRichardson left uttering vulgarities (R Exh 32)On 8 June Richardson apparently driving rather fast,topped a hill south of Jasper, Alabama, and saw that hehad two choices He could plough into a line of backedup traffic or he could head for the ditch Choosing the22 BecauseMeeks has difficultyinwritinghiswife frequently servesas his amanuensis (2 569)latterRichardson fractured a rib, sustained cervical andlumbar strains and with the exception of 14 July wasoffwork until 10 August (1 168-169 184 193 196)Meeks investigated the accident Determining that Richardson had a quarter mile of space when he topped thehillMeeks found that the accident was chargeable toRichardsonHe testified that Respondents trailer wasdamaged in the approximate amount of $1400 Respondent had to unload the coal from the trailer (2 563-567,592)The accident as we shall see was reported to theState and was added to Richardson s MVRAccording to Richardson on 11 June he had a conversationwithMeeks at his BSI office He advised Meeksthe doctor had ordered him not to work for the present(1 170)Medical forms so indicate and that aspect is notan issue(R Exhs 36, 37) Before proceeding furthersome background is necessaryMeeks identified a letter dated 3 June, which Respondent had received complaining of dangerous discourteous and hazardous driving by the driver of one ofRespondents vehicles (1 559)The letter is from Sergeant G R Smith, post commander of the Birminghampost of the Alabama Department of Safety Respondentdetermined that Richardson was the driver The letterreads (R Exh 30)Dear SirOn June 2, 1987 a lady called me by telephone atthisoffice to complain about dangerous, uncourteous and hazardous driving by an individual driving a tractor trailer bearing license number 64TR-575, which is registered to your company This incident occurred on June 2nd at approximately 12 15p in on U S 78 This driver got behind her and despite her efforts stayed behind or alongside her vehicle for severalmilesThe driver made gesturestoward her which she found to be offensiveAs youare aware I am surethat the highwaysof our state are no place for this type dangerous behaviorThe cost to your company in the event ofan accident where someone is injured or killedcould be tremendous in financial terms alone without the amount of human pain and sufferingIam askingyour support to curb these actionsbefore tragedy occursOur troopers are alert forthese drivers but we are unable to be everywhere atall times and so we ask your assistance I will certainly beand I amsure this lady will also be appreciative of anything you can doWith regards,/s/ G R SmithG R SmithSergeantPost CommanderBirmingham PostTelephone 322-4691In this 11 June conversationRichardson testifiedMeeks showed him a letter referencing a complaint by awoman that he had been harassing her on the CB radioSwitching from that topicMeeks said he was not going BLUE SQUARE II53to fire Richardson over his tickets,but you need toslow downMeeks asked Richardson to let him knowwhen the doctor released him for work(1170-171)AndQ Did he pay you anycompliments9A Well, hesaid I was a good driver and I didwhat he said most of the times,is the way he put itThat was very well true,IguessMeeks denies they discussed Richardson s driving capabilities,or his continued employment with Respondent(2 564-565)Aside from Richardson'stestimony thatMeeks said Richardson followed ordersmost of thetime,theGeneral Counsel adduced no evidence thatRichardson was a gooddriverThusthere is no evidence showing where,in relation to the other drivers,Richardson ranked in productivity,such as in number ofloads hauled,earnings,or by whatever measures Respondent has for productivityClearlyRichardson wasnot a safe driver for Respondent,and he does not disputehisMVR (1 197)Respondent writes(Br 80 fn 49)With a wrecked truck,a load of coal on the ground,and a driver placed on disciplinary probation for speedmg, this testimony is incredibleThere is no dispute Richardson worked most of 14JulyQuestions do exist as to exactly how this cameabout and concerning the effect of that work Richardson testified his doctor released him to returnto work Arelease is in evidence from Charles S Capra, M D(2 560,R Exh 33)Apparently signed by Dr Capra onMonday, 13 July(the date given for the end of treatment),itstatesRichardson may return to work on 14July-a TuesdayAlthough Richardson s testimony issomewhat fuzzy about the details it appears he went tothe BSI office that Monday,13 July,after obtaining thedoctors releaseHe checked the assignment board onthat visit(1 172-173)AlthoughRichardson did not sotestify,he apparently left Dr Capra's release form at theBSI office on that 13 July In producing the form at thehearingMeeks testified it came from Richardson s personnel file (2 560)Early the next morning Tuesday14 JulyRichardsonwent to BSI took his regular truck, and drove off on thetrips assignedAt 2 30 p in heleftwork because his injuries to his rib and back began hurting That evening hecalled his doctor who told Richardson to come for anofficevisitItwas not until the following Monday 20July, that Richardson visited thedoctorAtthat timeDr Capra took him off work for another 2 weeks(1 173-175,181,R Exh 38)The 2 weeks specified byRichardson would be until 3 AugustAs Meeks explains,he generally arrives after the drivers have left for their trips The assignments are postedby truck number,not by driver's name Meeks testified itisnot unusual for a regular driver to return, take hisregular truck that morning and drop off his back towork slip when he returns that afternoon Meeks statesno one assigned Richardson the trips he started with themorning of14 JulyItwas later that morning beforeMeeks learned it was Richardson who had taken thetruckWhile Richardson had been out on workers compensation leave the truck had been driven by an extradriver (2 567-568, 594-596)Meeks does not say when hefirst saw Richardson s back to work slip (R Exh 33)from Dr Capra Richardson does not contend he spokewith Meeks on either 13 July or the early morning of 14JulyWhen Richardson visited his physician's office onMonday, 10 July, he apparently obtained a medical slipfrom Dr Capra giving the date of treatment, a diagnosisofcervical strain,and an instruction to return in 2weeks (R Exh 38) Richardson does not describe whathe did with the medical slip, but Meeks testified hefound it one night about 20 July stuck in the lockeddoor of his office (2 607-608)Meeks testified that had he seen Richardson the afternoon of 14 July he would have discharged him, but notfor anything that happened that day (2 596) Meeks doesnot explain this statement, but he apparently means hewould have fired Richardson over his accident In areportMeeks and his wife prepared concerning both the8 June accident (first page) and Richardson s 10 Augustdischarge (se,-ond page), Meeks states (R Exh 31)Our policy is when [there is a] one vehicle accident involving our driver we dismiss himHe was on workmans comp for awhile Hecame back and worked one day which, normallywe let them work one day for insurance reasonsbeforewe disqualify themHe got away thatevening before I could see him Meantime, I sentfor a MVR His report consists of three speedingtickets and charged with an accident in 2 yearsWhich under our grading system gave him 80pointsMeeks also testified it is Respondents policy not toterminate an employee while he is on workers compensation leave, but to wait until he has returned to work for1day before doing so (2 608-609)Meeks was ratherconfused concerning the date of preparation of the foregoing memo At first he said the part about the accidentwas written within 2 to 4 days afterwards and thesecond portion on 10 August and then he testified it waswritten all at one sitting (2 570-611) It is obvious, and Ifind that the entire memo was written no sooner than 10AugustMeeks never specified the date he sent for the MVRsWe know that several, including Richardson s are dated6 August If Respondent requested them by letter predating the 4 August representation hearing it did not offerinto evidence a copy of that letterRichardson s MVR dated 6 August includes the following data over the past 12 months (R Exh 34)ConvictionDateOffenseDescriptionOffense Date6887Accident3687Speeding70/5512987117 86Speeding 68/5592586828 86Speeding 69/4561686 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe convictions are from two district courts and theDora Municipal Court. Regarding the latter, Richardsontestified he was trying to beat a deadline to get coal de-livered for Richardson (1:167-168, 172). That speedingconvictionmade Richardson's third.When Meeks de-scribed the system to Richardson and the others in May,Meeks showed each driver his "record." Richardson had40 points charged against him (1:172). It is unclearwhether the "record" was the MVR or the insurancecompany's evaluation form with the points filled in byRespondent. If the MVR, then it perhaps had beenissued 2 or 3 months earlier, or the State had not yet re-ceived the information on Richardson's March speedingconviction. By saying the March speeding ticket came"between" MVRs (2:598), Meek indicates that any MVRshown in May was not a current one.On receiving Richardson's MVR, Meeks prepared aDEP form for Richardson. It totaled. 80 points (2:560,571, 598; R. Exh. 35).Richardson's renewed term off work apparently wasextended from 3 to 10 August, for he (1:182-183, 195)and Meeks (2:568-569, 599) agree that around 4:30 to 5thatmorning Richardson came in to work, handingMeeks a back-to-work slip. The slip is not in evidence.Meeks pulled out the 6 August MVR for Richardson andasked him about it. There are some minor differences asto what was said, but there is no dispute Meeks, in effect,firedRichardson on the spot. As Richardson states it,Meeks said the MVR disqualified Richardson from driv-ing. "Well, I appreciate it, Mr. Meeks," Richardson re-sponded. Richardson then turned and departed (1:183,195, 197).Meeks testified he fired Richardson because of hisdriving record, the accident, and the speeding "tickets"(2:592, 599).c.DiscussionRichardson's description of the 11 June conversationwithMeeks, although possible, is unpersuasive. In theface of all that was wrong with Richardson's driving,both in terms of his excessive speed, his recent accident,and a letter from the state police reporting rude and dan-gerous behavior on the highway, it seems highly unlikelyMeeks would praise Richardson as a good driver or electon that occasion to promise him continued employment.Particularly is this so in the absence of any evidence thatRichardson was one of Respondent's top drivers in pro-ductivity,willingness to haul undesirable loads, or at-tendance. Any mention Meeks made about a medical re-lease was nothing more, I find, than a reference to a rou-tine procedure and had no bearing on what decisionMeeks would make when Richardson returned to workfrom his workers compensation leave. I hasten to add,however, that I make such findings not because Meekswas convincing, but because the General Counsel's evi-dence was both insufficient and unlikely.As for Meeks and 14 July, I do not believe his testimo-ny that he would have fired Richardson had he seen himthat afternoon. First, that statement is inconsistent withhis other testimony on cross-examination. That is, whenasked on cross-examination why he did not proceed toterminateRichardson after the accident, knowing thatthe chargeable accident would place Richardson overthe 50 points, Meeks said he gives everyone a fair breakby awaiting a current MVR (2:598). I realize Meeks alsotells of Respondent's policy not to discharge employeesuntil they return from their workers compensation leave.But that policy was not his answer to the question asked.Second, the demeanor of Meeks was unfavorable and,in general,I do not believe him. Observing Meeks close-ly,Iwas reminded of the description by FrederickDouglass of the countenance of Vice President AndrewJohnson at the second inauguration of President Lincoln.Lincoln, the one of "manly humility," and friendly toDouglass, touched Johnson and pointed out Douglass."The first expression which came to his [Johnson's] face,and which I think was the true index of his heart, wasone of bitter contempt and aversion." Explaining in hisautobiography the basis of this reading of facial emotion,Douglass states:23 "There are moments in the lives ofmost men when the doors of their souls are open, and,unconsciously to themselves, their true characters maybe read by the observant eye."Meeks testified that, although he knew even before the8 June accident that Richardson had accumulated 60points (from the three speeding convictions), "We didn'thave an MVR showing that." Meeks followed this bysaying that "when the accident happened" Respondentsecured another MVR that showed the third speedingconviction (2:598).Respondent makes no contention itobtained a new MVR in June, and I find Meeks was re-ferring to the MVR dated 6 August.Meeks denies he decided the day of Richardson's 4August testimony at the representation hearing to -firehim (2:597). As I observed Meeks I could see from hisdemeanor that he testified falsely. Meeks watched Rich-ardson testify on 4 August (2:599). It was on that occa-sion,Ifind, thatMeeks and Respondent decided Rich-ardsonmust be fired.Well aware that a new MVRwould doom Richardson, Meeks seized on that as theconvenient pretext to use for discharging Richardson.Because anMVR on Meeks alone would be self-indict-ing,Respondent simply, I find, requested MVRs for allitsdrivers, thereby accelerating the occasion when itnormally would have done so. Two days later, on 6August, the Alabama Department of Public Safety issuedthe new MVRs. At least, two others besides Meeks werecaught in this MVR net, and they too were fired.24Based on these findings, I further find that a movingreason Respondent discharged Jimmy A. Richardson wasbecause he testified on behalf of the Union at the repre-sentationhearing of 4 August 1987, in Case 10-RC-13532. The next question is whether Respondent demon-strated that it would have fired Richardson in any eventfor other reasons. The answer is no-at least not when itdid.That would have been done later. Accordingly, IfindRespondent violated Section 8(a)(4) and (1) of theAct by discharging Jimmy A. Richardson on 10 August28 F. Douglass, Life and Times of Frederick Douglass (1962 by Mac-millan,reprinted from the revised edition of 1892) at 364.24 Raymond E. Akers (R. Exh. 43) and David A. Wright (R. Exh. 28)(2:557-558, 577). BLUE SQUARE II1987The task now is to consider the appropriate reme-dial orderGiven Richardson s driving record, it was only amatter of time until Respondent requested a currentMVR The 80 points Richardson had accumulated wouldhave caused Respondent, in accordance with its practice,to dismiss Richardson The question is, when would Respondent, in the normal course of events, have requestedcurrentMVRs? The record does not disclose either aprecise date or an approximate dateMeeksMarch 28 file memo placing Richardson onprobation suggests that Respondent had recently received an updated MVR on Richardson Because thatMVR did not pick up the 6 March speeding conviction,it is possible the MVR was dated no later than earlyMarch That would suggest a request date of about 1March If so, and if Richardson s MVR was one of thoseRespondent assertedly requests twice a year on all itdrivers, then the next general request would have beenabout 1 September But I am speculating, for the evidence simply does not disclose the approximate dateWhat is the nature of the order to take in these circumstances7 No reinstatement was ordered inKeeshinCharter Service,250 NLRB 780 (1980), because it wasclear the driver was uninsurable Backpay was tolled asof the date the respondent learned of the driver's uninsurability, and a make whole order only was enteredContrastedwithKeeshinisLaredo Packing Co, 241NLRB 184 (1979) in which reinstatement was orderedbecause Respondent did not demonstrate it had no recourse but to terminate its driversIn our case it is clear Respondent eventually wouldhave terminated RichardsonThe question iswhenwould it have done so? As the questionand answer seemto fall into theKeeshincategory I shall issue a makewhole order only There is evidence in the record thatRichardson suffered a relapse soon after 10 Augustbased on his injuries from the 8 June accident and wasstillreceivingmedical treatment in October (2 561RExh 39) That and similar matters may be addressed inthe compliance stageCONCLUSIONS OF LAW1Respondents, Blue Square II, Energy Sales II Inc,and Enerhaul II Inc, are each an employer within themeaning of Section 2(2), (6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3Respondent violated Section 8(a)(1) of the Act bycoercively interrogating and threatening employees withplant closure about 15 July 1987, and threatening employees with discharge about 24 July 19874Respondent did not violate Section 8(a)(1) of theAct for conduct alleged in complaint paragraphs 10, 12,13 and 145Respondent violated Section 8(a)(3) and (1) of theAct by discharging Larry E King on 5 August 19876Respondent did not violate Section 8(a)(3) and (1)of the Act by discharging Ricky Farris on 3 August1987557Respondent violated Section 8(a)(4) and(1) of theAct bydischarging Jimmy Allen Richardson on 10August 19878Respondent did not violate Section 8(a)(4) and (1)of theAct by allegedlydischarging James D Samons on6 August 19879The unfair labor practices found affect commercewithin the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action designed to effectuate the policies of the ActRespondent must(1)Offer Larry E King immediate and full reinstatement to a position at any of Respondent's facilities whichposition is substantially equivalent to his former position,if it is determined at the compliance stage that such a position is available,without prejudice to his seniority orany other rights or privileges previously enjoyed, andmake him whole for any loss of earnings and other benefits suffered as a result of the discrimination against himIf no such position is available, then make him wholeuntil such time that he obtains a substantially equivalentposition elsewhere(2)Make whole Jimmy A Richardson for any loss ofearnings and other benefits suffered as a result of the discnmination against him Richardson must be made wholefrom the date of his 10 August 1987 discharge until thedate to be determined at the compliance stage, that hewould have been discharged because of his drivingrecord(3)Backpay shall be calculated in the manner established inF W Woolworth Co,90 NLRB 289 (1950),with interest, computed as described inNew Horizons forthe Retarded,283 NLRB 1173 (1987) 25On these findings of fact and conclusions of law andon the entire record, I issue the following recommended26ORDERThe Respondent,Blue SquareII Inc EnergySales II,Inc, and Enerhaul II, Inc Sumiton Alabama, its offscers agents successors and assigns shall1Cease and desist from(a)Coercively interrogating its employees concerningtheir union sympathies and those of other employees, andthreatening its employees with plant closure and discharge if its employees join or support the United MineWorkers of America25 UnderNew Horizonsinterest is computedat the shortterm Federalratefor theunderpayment of taxes as set out in the 1986 amendment to26 U S C § 6621Interestaccrued before 1 January 1987 (the effectivedate ofthe amendment) shall be computedas inFlorida Steel Corp231NLRB 651 (1977)26 Ifno exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusionsand recommendedOrder shall as provided in Sec 102 48 of theRulesbe adopted by theBoard andallobjections to themshall be deemedwaived for all purposes 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Larry E King immediate and full reinstatement to a position at any of Respondents facilities whichis substantially equivalent to his former position if it isdetermined at the compliance stage that such a positionisavailable,without prejudice to his seniority or anyother rights or privileges previously enjoyed and makehim whole for any loss of earnings and other benefitssuffered as a result of the discrimination against him Ifno such position is available,then make him whole untilsuch time that he obtains substantially equivalent employment elsewhere,in the manner set forth in theremedy section of this decision(b)Make whole Jimmy A Richardson for any loss ofearnings and other benefits suffered as a result of the discrimination against him from the date of his 10 August1987 discharge until the date,to be determined at thecompliance stage,that he would have been dischargedbecause of his driving record(c) Remove from its files any reference to the unlawfuldischarges and notify Larry E King and Jimmy AllenRichardson in wasting that this has been done and thatthe discharges will not be used against them in any way(d)Preserve and, on request,make available to theBoard or its agents for examination and copying, all payroll records social security payment records, timecards,personnel records and reports,and all other records necessary to analyze the amount of backpay due under theterms of this Order(e) Post at its offices in Walker and Jefferson counties,Alabama,copies of the attached notice markedAppendix 27 Copies of the notice, on forms provided by theRegional Director for Region 10 after being signed byRespondents authorized representative,shall be postedby Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that the notices are not altered,defaced, or covered by any other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complyIT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges violations of the Act notspecifically found27 If this Order is enforcedby a judgmentof a United States court ofappeals thewordsin the notice readingPosted by Order of the NationalLaborRelations Board shallreadPostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board